Exhibit 10.1

--------------------------------------------------------------------------------

REVOLVING LOAN AGREEMENT

dated as of May 24, 2001

among

AVALONBAY COMMUNITIES, INC.,
as Borrower,

THE CHASE MANHATTAN BANK,
as a Bank, Co-Agent and Syndication Agent,

FLEET NATIONAL BANK,
as a Bank and Co-Agent,

BANK OF AMERICA, N.A.
FIRST UNION NATIONAL BANK and
CITICORP REAL ESTATE, INC.,
each as a Bank and Documentation Agent,

THE OTHER BANKS SIGNATORY HERETO,
each as a Bank,

J.P. MORGAN SECURITIES INC.,
as Sole Bookrunner and Lead Arranger,

and

FLEET NATIONAL BANK,
as Administrative Agent

--------------------------------------------------------------------------------

             REVOLVING LOAN AGREEMENT dated as of May 24, 2001 among AVALONBAY
COMMUNITIES, INC., a corporation organized and existing under the laws of the
State of Maryland ("Borrower"); THE CHASE MANHATTAN BANK (“Chase"), FLEET
NATIONAL BANK (in its individual capacity and not as Administrative Agent,
“Fleet”) and the other lenders signatory hereto, as Banks; BANK OF AMERICA,
N.A., FIRST UNION NATIONAL BANK and CITICORP REAL ESTATE, INC., as Documentation
Agent; and FLEET NATIONAL BANK, as administrative agent for the Banks (in such
capacity, together with its successors in such capacity, "Administrative Agent";
Chase, Fleet, the other lenders signatory hereto, such other lenders who from
time to time become Banks pursuant to Section 2.19, 3.07 or 12.05 and, if
applicable, any of the foregoing lenders' Designated Lender, each a "Bank" and
collectively, the "Banks").

             Borrower desires that the Banks extend credit as provided herein,
and the Banks are prepared to extend such credit.  Accordingly, in consideration
of the premises and the mutual agreements, covenants and conditions hereinafter
set forth, Borrower, Administrative Agent and each of the Banks agree as
follows:

ARTICLE I

DEFINITIONS; ETC.

             Section 1.01     Definitions.  As used in this Agreement the
following terms have the following meanings:

             "Absolute Bid Rate" has the meaning specified in Section
2.02(c)(2).

             "Absolute Bid Rate Loan" means a Bid Rate Loan bearing interest at
the Absolute Bid Rate.

             "Absolute Rate Auction" means a solicitation of Bid Rate Quotes
setting forth Absolute Bid Rates pursuant to Section 2.02.

             "Acceptance Letter" has the meaning specified in Section 2.19.

             "Accordion Amount" means, at any time, $150,000,000 less the
aggregate amount of reductions in the Total Loan Commitment pursuant to Section
2.10.

             "Acquisition" means the acquisition by Borrower, directly or
indirectly, of an interest in multi-family real estate.

             "Additional Costs" has the meaning specified in Section 3.01.

             "Administrative Agent" has the meaning specified in the preamble.

             "Administrative Agent's Office" means Administrative Agent's
address located at 777 Main Street, Hartford, Connecticut 06115, or such other
address in the United States as Administrative Agent may designate by written
notice to Borrower and the Banks.              "Affiliate" means, with respect
to any Person (the "first Person"), any other Person (1) which directly or
indirectly controls, or is controlled by, or is under common control with the
first Person; or (2) 10% or more of the beneficial interest in which is directly
or indirectly owned or held by the first Person.  The term "control" means the
possession, directly or indirectly, of the power, alone, to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract, or otherwise.

             "Agreement" means this Revolving Loan Agreement.

             "Applicable Lending Office" means, for each Bank and for its LIBOR
Loan, Bid Rate Loan(s) or Base Rate Loan, as applicable, the lending office of
such Bank (or of an Affiliate of such Bank) designated as such on its signature
page hereof or in the applicable Assignment and Assumption Agreement, or such
other office of such Bank (or of an Affiliate of such Bank) as such Bank may
from time to time specify to Administrative Agent and Borrower as the office by
which its LIBOR Loan, Bid Rate Loan(s) or Base Rate Loan (and, in the case of
the Swing Lender, its Swing Loan), as applicable, is to be made and maintained.

             "Applicable Margin" means, with respect to Base Rate Loans and
LIBOR Loans (and for purposes of determining the Banks' L/C Fee Rate under
Section 2.16(f)), the respective rates per annum determined at any time, based
on the range into which Borrower's Credit Rating then falls, in accordance with
the following table (any change in Borrower's Credit Rating causing it to move
to a different range on the table shall effect an immediate change in the
Applicable Margin):

Range of Borrower's Credit Rating (S&P/Moody's or other agency equivalent)  
Applicable Margin for Base Rate Loans
(% per annum)   Applicable Margin for LIBOR Loans
(% per annum)  

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  Below BBB- or unrated/Below Baa3 or unrated   0.25   1.15   BBB-/Baa3   0.00  
0.95   BBB/Baa2   0.00   0.75   BBB+/Baa1   0.00   0.60   A-or higher/A3 or
higher   0.00   0.55  

             "Assignee" and "Consented Assignee" have the respective meanings
specified in Section 12.05.

             "Assignment and Assumption Agreement" means an Assignment and
Assumption Agreement, substantially in the form of EXHIBIT E, pursuant to which
a Bank assigns and an Assignee assumes rights and obligations in accordance with
Section 12.05.

             "Authorization Letter" means a letter agreement executed by
Borrower in the form of EXHIBIT A.              "Available Total Loan
Commitment" has the meaning specified in Section 2.01(b).

             "Bank" and "Banks" have the respective meanings specified in the
preamble; provided, however, that the term "Bank" shall exclude each Designated
Lender when used in reference to a Ratable Loan, the Loan Commitments or terms
relating to the Ratable Loans and the Loan Commitments.

             "Bank Parties" means Administrative Agent and the Banks.

             "Banking Day" means (1) any day on which commercial banks are not
authorized or required to close in New York City and (2) whenever such day
relates to a LIBOR Loan, a LIBOR Bid Rate Loan, an Interest Period with respect
to a LIBOR Loan or a LIBOR Bid Rate Loan, or notice with respect to a LIBOR Loan
or a LIBOR Bid Rate Loan or a LIBOR Auction, a day on which dealings in Dollar
deposits are also carried out in the London interbank market and banks are open
for business in London.

              "Base Rate" means, for any day, the higher of (1) the Federal
Funds Rate for such day plus .50%, or (2) the Prime Rate for such day.

              "Base Rate Loan" means all or any portion (as the context
requires) of a Bank's Ratable Loan which shall accrue interest at a rate
determined in relation to the Base Rate.

             "Bid Borrowing Limit" means $400,000,000.

             "Bid Rate Loan" has the meaning specified in Section 2.01(c).

             "Bid Rate Loan Note" has the meaning specified in Section 2.08.

             "Bid Rate Quote" means an offer by a Bank to make a Bid Rate Loan
in accordance with Section 2.02.

             "Bid Rate Quote Request" has the meaning specified in Section
2.02(a).

             "Borrower" has the meaning specified in the preamble.

             "Borrower's Accountants" means Arthur Andersen LLP, or such other
accounting firm(s) selected by Borrower and reasonably acceptable to the
Super-Majority Banks.

             "Borrower's Credit Rating" means the rating assigned from time to
time to Borrower's unsecured and unsubordinated long-term indebtedness by,
respectively, S&P, Moody's and/or one or more other nationally-recognized rating
agencies reasonably approved Administrative Agent.  If such a rating is assigned
by only one (1) such rating agency, it must be either S&P or Moody's.  If such a
rating is assigned by two (2) such rating agencies, at least one (1) must be S&P
or Moody's, and "Borrower's Credit Rating" shall be the lower of said ratings,
except if the aforesaid ratings are greater than one (1) rating level apart, in
which case "Borrower's Credit Rating" shall be the average of said ratings.  If
such a rating is obtained from more than two (2) such rating agencies,
"Borrower's Credit Rating" shall be the higher of the lowest two (2) ratings, if
at least one (1) of such two (2) is either S&P or Moody's; if neither of the two
(2) lowest ratings is from S&P or Moody's, then "Borrower's Credit Rating" shall
be the lower of the ratings from S&P and Moody's.  Unless such indebtedness of
Borrower is rated by either S&P or Moody's, "Borrower's Credit Rating" shall be
considered unrated for purposes of this Agreement.              "Borrower's
Principals" means the officers and directors of Borrower at any applicable time.

             "Borrower's Share of UJV Combined Outstanding Indebtedness" means
the sum of the indebtedness of each of the UJVs contributing to UJV Combined
Outstanding Indebtedness multiplied by Borrower's respective beneficial
fractional interests in each such UJV.

             "Capitalization Value" means, as of the end of any calendar
quarter, the sum of (1) Combined EBITDA (less all leasing commissions and
management and development fees, net of any expenses applicable thereto,
contributing to Combined EBITDA) for such quarter annualized (i.e., multiplied
by four (4)), capitalized at a rate of 8.75% per annum (i.e., divided by 8.75%),
(2) such leasing commissions and management and development fees for such
quarter, annualized, (i.e., multiplied by four (4)), capitalized at a rate of
25% per annum (i.e., divided by 25%), (3) Cash and Cash Equivalents of Borrower
and its Consolidated Businesses, as of the end of such quarter, as reflected in
Borrower's Consolidated Financial Statements and (4) the lesser of (a) the
aggregate book value (on a cost basis) of the properties of Borrower and its
Consolidated Businesses under development plus Borrower's beneficial interest in
the book value (on a cost basis) of the properties of the UJVs under development
or (b) 20% of the sum of the amounts determined pursuant to clauses (1), (2) and
(3) of this definition.

             "Capital Lease" means any lease which has been or should be
capitalized on the books of the lessee in accordance with GAAP.

             "Cash and Cash Equivalents" means (1) cash, (2) direct obligations
of the United States Government, including, without limitation, treasury bills,
notes and bonds, (3) interest-bearing or discounted obligations of federal
agencies and government-sponsored entities or pools of such instruments offered
by Approved Banks and dealers, including, without limitation, Federal Home Loan 
Mortgage Corporation participation sale certificates, Government National
Mortgage Association modified pass through certificates, Federal National
Mortgage Association bonds and notes, and Federal Farm Credit System securities,
(4) time deposits, domestic and eurodollar certificates of deposit, bankers'
acceptances, commercial paper rated at least A-1 by S&P and P-1 by Moody's
and/or guaranteed by an Aa rating by Moody's, an AA rating by S&P or better
rated credit, floating rate notes, other money market instruments and letters of
credit each issued by Approved Banks, (5) obligations of domestic corporations,
including, without limitation, commercial paper, bonds, debentures and loan
participations, each of which is rated at least AA by S&P and/or Aa2 by Moody's
and/or guaranteed by an Aa rating by Moody's, an AA rating by S&P or better
rated credit, (6) obligations issued by states and local governments or their
agencies, rated at least MIG-1 by Moody's and /or SP-1 by S&P and /or guaranteed
by an irrevocable letter of credit of an Approved Bank, (7) repurchase
agreements with major banks and primary government security dealers fully
secured by the United States Government or agency collateral equal to or
exceeding the principal amount on a daily basis and held in safekeeping and (8)
real estate loan pool participations, guaranteed by an AA rating given by S&P or
an Aa2 rating given by Moody's or better rated credit. For purposes of this
definition, "Approved Bank" means a financial institution which has (x) (A) a
minimum net worth of $500,000,000 and/or (B) total assets of at least
$10,000,000,000 and (y) a minimum long-term debt rating of A+ by S&P or A1 by
Moody's.              "Chase" has the meaning specified in the preamble.

             "Closing Date" means the date this Agreement has been executed by
all parties.

             "Co-Agent" means each of Chase and Fleet and "Co-Agents" means
Chase and Fleet collectively.

             "Code" means the Internal Revenue Code of 1986, including the rules
and regulations promulgated thereunder.

             "Combined Debt Service" means, for any period of time, (1)
Borrower's share of total debt service (including principal) paid or payable by
Borrower and its Consolidated Businesses during such period (other than debt
service on construction loans until completion of the relevant construction and
other capitalized interest) plus a deemed annual capital expense charge of $150
per apartment unit owned by Borrower or its Consolidated Businesses plus (2)
Borrower's beneficial interest in (a) total debt service (including principal)
paid or payable by the UJVs during such period (other than debt service on
construction loans until completion of the relevant construction and other
capitalized interest) plus (b) a deemed annual capital expense charge of $150
per apartment unit owned by the UJVs plus (3) preferred dividends paid or
payable by Borrower and its Consolidated Businesses during such period.

             "Combined EBITDA" means, for any period of time, the sum, without
duplication, of (1) Borrower's share of revenues less operating expenses,
general and administrative expenses and property taxes before Interest Expense,
income taxes, gains or losses on the sale of real estate and/or marketable
securities, depreciation and amortization and extraordinary items for Borrower
and its Consolidated Businesses, and adjusted, if material, for non-cash revenue
attributable to straight lining of rents and (2) Borrower's beneficial interest
in revenues less operating expenses, general and administrative expenses and
property taxes before Interest Expense, income taxes, gains or losses on the
sale of real estate and/or marketable securities, depreciation and amortization
and extraordinary items (after eliminating appropriate intercompany amounts)
applicable to each of the UJVs, and adjusted, if material, for non-cash revenue
attributable to straight lining of rents, in all cases as reflected in
Borrower's Consolidated Financial Statements.

             "Consolidated Businesses" means, collectively, each Affiliate of
Borrower who is or should be included in Borrower's Consolidated Financial
Statements in accordance with GAAP.

             "Consolidated Financial Statements" means, with respect to any
Person, the consolidated balance sheet and related consolidated statement of
operations, accumulated deficiency in assets and cash flows, and footnotes
thereto, of such Person, prepared in accordance with GAAP.             
"Consolidated Outstanding Indebtedness" means, as of any time, Borrower's share
of all indebtedness and liability for borrowed money, secured or unsecured, of
Borrower and its Consolidated Businesses, including mortgage and other notes
payable but excluding any indebtedness which is margin indebtedness on cash and
cash equivalent securities, all as reflected in Borrower's Consolidated
Financial Statements.

             "Consolidated Tangible Net Worth" means, at any date, Borrower's
share of the consolidated stockholders' equity of Borrower and its Consolidated
Businesses less their consolidated Intangible Assets, all determined as of such
date.  For purposes of this definition, "Intangible Assets" means with respect
to any such intangible assets, the amount (to the extent reflected in
determining such consolidated stockholders' equity) of (1) all write-ups (other
than write-ups resulting from foreign currency translations and write-ups of
assets of a going concern business made within twelve (12) months after the
acquisition of such business) subsequent to September 30, 1994 in the book value
of any asset (other than real property assets) owned by Borrower or a
Consolidated Business and (2) all debt discount and expense, deferred charges,
goodwill, patents, trademarks, service marks, trade names, anticipated future
benefit of tax loss carry-forwards, copyrights, organization or developmental
expenses and other intangible assets (in each case, not adjusted for
depreciation).

             "Contingent Obligations" means, without duplication, Borrower's
share of (1) any contingent obligations of Borrower or its Consolidated
Businesses required to be shown on the balance sheet of Borrower and its
Consolidated Businesses in accordance with GAAP and (2) any obligation required
to be disclosed in the footnotes to Borrower's Consolidated Financial
Statements, guaranteeing partially or in whole any non-Recourse Debt, lease,
dividend or other obligation, exclusive of contractual indemnities (including,
without limitation, any indemnity or price-adjustment provision relating to the
purchase or sale of securities or other assets) and guarantees of non-monetary
obligations (other than guarantees of completion) which have not yet been called
on or quantified, of Borrower or any of its Consolidated Businesses or of any
other Person.  The amount of any Contingent Obligation described in clause (2)
shall be deemed to be (a) with respect to a guaranty of interest or interest and
principal, or operating income guaranty, the net present value (using the Base
Rate as a discount rate) of the sum of all payments required to be made
thereunder (which in the case of an operating income guaranty shall be deemed to
be equal to the debt service for the note secured thereby), through (i) in the
case of an interest or interest and principal guaranty, the stated date of
maturity of the obligation (and commencing on the date interest could first be
payable thereunder) or (ii) in the case of an operating income guaranty, the
date through which such guaranty will remain in effect and (b) with respect to
all guarantees not covered by the preceding clause (a), an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
guaranty is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming Borrower and/or one or more
of its Consolidated Businesses is required to perform thereunder) as recorded on
the balance sheet and on the footnotes to the most recent Borrower's
Consolidated Financial Statements required to be delivered pursuant to this
Agreement.  Notwithstanding anything contained herein to the contrary,
guarantees of completion shall not be deemed to be Contingent Obligations unless
and until a claim for payment or performance has been made thereunder, at which
time any such guaranty of completion shall be deemed to be a Contingent
Obligation in an amount equal to any such claim.  Subject to the preceding
sentence, (1) in the case of a joint and several guaranty given by Borrower or
one of its Consolidated Businesses and another Person (but only to the extent
such guaranty is recourse, directly or indirectly to Borrower), the amount of
the guaranty shall be deemed to be 100% thereof unless and only to the extent
that such other Person has delivered Cash and Cash Equivalents to secure all or
any part of such Person's guaranteed obligations and (2) in the case of joint
and several guarantees given by a Person in which Borrower owns an interest
(which guarantees are non-recourse to Borrower), to the extent the guarantees,
in the aggregate, exceed 10% of Capitalization Value, the amount in excess of
10% shall be deemed to be a Contingent Obligation of Borrower.  Notwithstanding
anything contained herein to the contrary, "Contingent Obligations" shall be
deemed not to include guarantees of unadvanced funds under any indebtedness of
Borrower or its Consolidated Businesses or of construction loans to the extent
the same have not been drawn.  All matters constituting "Contingent Obligations"
shall be calculated without duplication.              "Continue", "Continuation"
and "Continued" refer to the continuation pursuant to Section 2.12 of a LIBOR
Loan as a LIBOR Loan from one Interest Period to the next Interest Period.

             "Convert", "Conversion" and "Converted" refer to a conversion
pursuant to Section 2.12 of a Base Rate Loan into a LIBOR Loan or a LIBOR Loan
into a Base Rate Loan, each of which may be accompanied by the transfer by a
Bank (at its sole discretion) of all or a portion of its Ratable Loan from one
Applicable Lending Office to another.

             "Debt" means (1) indebtedness or liability for borrowed money, or
for the deferred purchase price of property or services (including trade
obligations); (2) obligations as lessee under Capital Leases; (3) current
liabilities in respect of unfunded vested benefits under any Plan; (4)
obligations under letters of credit issued for the account of any Person; (5)
all obligations arising under bankers' or trade acceptance facilities; (6) all
guarantees, endorsements (other than for collection or deposit in the ordinary
course of business), and other contingent obligations to purchase any of the
items included in this definition, to provide funds for payment, to supply funds
to invest in any Person, or otherwise to assure a creditor against loss; (7) all
obligations secured by any Lien on property owned by the Person whose Debt is
being measured, whether or not the obligations have been assumed; and (8) all
obligations under any agreement providing for contingent participation or other
hedging mechanisms with respect to interest payable on any of the items
described above in this definition.

             "Declining Bank" has the meaning specified in Section 2.19.

             "Default" means any event which with the giving of notice or lapse
of time, or both, would become an Event of Default.

             "Default Rate" means a rate per annum equal to: (1) with respect to
Base Rate Loans and Swing Loans, a variable rate 3% above the rate of interest
then in effect thereon; and (2) with respect to LIBOR Loans and Bid Rate Loans,
a fixed rate 3% above the rate(s) of interest in effect thereon (including the
Applicable Margin or the LIBOR Bid Margin, as the case may be) at the time of
Default until the end of the then current Interest Period therefor and,
thereafter, a variable rate 3% above the rate of interest for a Base Rate Loan.
             "Designated Lender" means a special purpose corporation that (i)
shall have become a party to this Agreement pursuant to Section 12.16 and (ii)
is not otherwise a Bank.

             "Designating Lender" has the meaning specified in Section 12.16.

             "Designation Agreement" means an agreement in substantially the
form of EXHIBIT F, entered into by a Bank and a Designated Lender and accepted
by Administrative Agent.

             "Disposition" means a sale (whether by assignment, transfer or
Capital Lease) of an asset.

             "Documentation Agent" means, individually and collectively, Bank of
America, N.A., First Union National Bank and Citicorp Real Estate, Inc.

             "Dollars" and the sign "$" mean lawful money of the United States
of America.

             "Elect", "Election" and "Elected" refer to election, if any, by
Borrower pursuant to Section 2.12 to have all or a portion of an advance of the
Ratable Loans be outstanding as LIBOR Loans.

             "Environmental Discharge" means any discharge or release of any
Hazardous Materials in violation of any applicable Environmental Law.

             "Environmental Law" means any applicable Law relating to pollution
or the environment, including Laws relating to noise or to emissions,
discharges, releases or threatened releases of Hazardous Materials into the work
place, the community or the environment, or otherwise relating to the
generation, manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials.

             "Environmental Notice" means any written complaint, order, citation
or notice from any Person (1) affecting or relating to Borrower's compliance
with any Environmental Law in connection with any activity or operations at any
time conducted by Borrower, (2) relating to (a) the existence of any Hazardous
Materials contamination or Environmental Discharges or threatened Hazardous
Materials contamination or Environmental Discharges at any of Borrower's
locations or facilities or (b) remediation of any Environmental Discharge or
Hazardous Materials at any such location or facility or any part thereof; or (3)
relating to any violation or alleged violation by Borrower of any relevant
Environmental Law.

             "ERISA" means the Employee Retirement Income Security Act of 1974,
including the rules and regulations promulgated thereunder.

             "ERISA Affiliate" means any corporation which is a member of the
same controlled group of corporations (within the meaning of Section 414(b) of
the Code) as Borrower, or any trade or business which is under common control
(within the meaning of Section 414(c) of the Code) with Borrower, or any
organization which is required to be treated as a single employer with Borrower
under Section 414(m) or 414(o) of the Code.              "Event of Default" has
the meaning specified in Section 9.01.

             "Extension Option", "Notice to Extend" and "Request to Extend" have
the respective meanings specified in Section 2.18.

             "Facility Fee Rate" means the rate per annum determined, at any
time, based on Borrower's Credit Rating in accordance with the following table. 
Any change in Borrower's Credit Rating which causes it to move into a different
range on the table shall effect an immediate change in the Facility Fee Rate.

      Borrower's Credit Rating (S&P/Moody's)   Facility Fee Rate (% per annum)

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Below BBB- or unrated/Below Baa3 or unrated   0.25 BBB-/Baa3   0.20 BBB/Baa2  
0.15 BBB+/Baa1   0.15 A-or higher/A3 or higher   0.15

             "Federal Funds Rate" means, for any day, the rate per annum
(expressed on a 360-day basis of calculation) equal to the weighted average of
the rates on overnight federal funds transactions as published by the Federal
Reserve Bank of New York for such day provided that (1) if such day is not a
Banking Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the immediately preceding Banking Day as so published on the
next succeeding Banking Day; and (2) if no such rate is so published on such
next succeeding Banking Day, the Federal Funds Rate for such day shall be the
average of the rates quoted by three (3) Federal Funds brokers to Administrative
Agent on such day on such transactions.

             "First Solicitation" has the meaning specified in Section 2.19.

             "Fiscal Year" means each period from January 1 to December 31.

             "Fleet" has the meaning specified in the preamble.

             "Funds From Operations" means Combined EBITDA less the sum of
Interest Expense and income taxes included in Combined EBITDA.

             "GAAP" means generally accepted accounting principles in the United
States of America as in effect from time to time, applied on a basis consistent
with those used in the preparation of the financial statements referred to in
Section 5.13 (except for changes concurred in by Borrower's Accountants).
             "Good Faith Contest" means the contest of an item if: (1) the item
is diligently contested in good faith, and, if appropriate, by proceedings
timely instituted; (2) reserves that are adequate based on reasonably
foreseeable likely outcomes are established with respect to the contested item;
(3) during the period of such contest, the enforcement of any contested item is
effectively stayed, delayed or postponed; and (4) the failure to pay or comply
with the contested item during the period of the contest is not likely to result
in a Material Adverse Change.

             "Governmental Approvals" means any authorization, consent,
approval, license, permit, certification, or exemption of, registration or
filing with or report or notice to, any Governmental Authority.

             "Governmental Authority" means any nation or government, any state
or other political subdivision thereof, and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.

             "Hazardous Materials" means any pollutant, effluents, emissions,
contaminants, toxic or hazardous wastes or substances, as any of those terms are
defined from time to time in or for the purposes of any relevant Environmental
Law, including asbestos fibers and friable asbestos, polychlorinated biphenyls,
and any petroleum or hydrocarbon-based products or derivatives.

             "Initial Advance" means the first advance of proceeds of the Loans.

             "Interest Expense" means, for any period of time, Borrower's share
of the consolidated interest expense (without deduction of consolidated interest
income, and excluding (x) interest expense on construction loans and (y) other
capitalized interest expense in respect of either construction activity or
construction loans, in any such case under clauses (x) or (y), only until
completion of the relevant construction) of Borrower and its Consolidated
Businesses, including, without limitation or duplication (or, to the extent not
so included, with the addition of), (1) the portion of any rental obligation in
respect of any Capital Lease obligation allocable to interest expense in
accordance with GAAP; (2) the amortization of Debt discounts; (3) any expense,
payments or fees (other than up-front fees) with respect to interest rate swap
or similar agreements; and (4) the interest expense and items listed in clauses
(1) through (3) above applicable to each of the UJVs multiplied by Borrower's
respective beneficial interests in the UJVs, in all cases as reflected in
Borrower's Consolidated Financial Statements.

             "Interest Period" means, (1) with respect to any LIBOR Loan, the
period commencing on the date the same is advanced, converted from a Base Rate
Loan or Continued, as the case may be, and ending, as Borrower may select
pursuant to Section 2.05, on the numerically corresponding day in the first,
second or third calendar month thereafter, provided that each such Interest
Period which commences on the last Banking Day of a calendar month (or on any
day for which there is no numerically corresponding day in the appropriate
subsequent calendar month) shall end on the last Banking Day of the appropriate
calendar month; (2) with respect to any LIBOR Bid Rate Loan, the period
commencing on the date the same is advanced and ending, as Borrower may select
pursuant to Section 2.02, on the numerically corresponding day in the first,
second or third calendar month thereafter, provided that each such Interest
Period which commences on the last Banking Day of a calendar month (or on any
day for which there is no numerically corresponding day in the appropriate
subsequent calendar month) shall end on the last Banking Day of the appropriate
calendar month; and (3) with respect to any Absolute Bid Rate Loan, the period
commencing on the date the same is advanced and ending, as Borrower may select
pursuant to Section 2.02, provided, however, that each such period shall not be
less than fourteen (14) days nor more than ninety (90) days.             
"Invitation for Bid Rate Quotes" has the meaning specified in Section 2.02 (b).

             "Law" means any federal, state or local statute, law, rule,
regulation, ordinance, order, code, or rule of common law, now or hereafter in
effect, and in each case as amended, and any judicial or administrative order,
consent decree or judgment.

             "Letter of Credit" has the meaning specified in Section 2.16(a).

             "LIBOR Auction" means a solicitation of Bid Rate Quotes setting
forth LIBOR Bid Margins pursuant to Section 2.02.

             "LIBOR Base Rate" means, with respect to any Interest Period
therefor, the rate per annum (rounded up, if necessary, to the nearest 1/100 of
1%) that appears on Dow Jones Page 3750 at approximately 11:00 a.m. (London
time) on the date (the "LIBOR Determination Date") two (2) Banking Days prior to
the first day of the applicable Interest Period, for the same period of time as
the Interest Period; or, if such rate does not appear on Dow Jones Page 3750 as
of approximately 11:00 a.m. (London time) on the LIBOR Determination Date, the
rate (rounded up, if necessary, to the nearest 1/100 of 1%) for deposits in
Dollars for a period comparable to the applicable Interest Period that appears
on the Reuters Screen LIBOR Page as of approximately 11:00 a.m. (London time) on
the LIBOR Determination Date.  If such rate does not appear on either Dow Jones
Page 3750 or on the Reuters Screen LIBOR Page as of approximately 11:00 a.m.
(London time) on the LIBOR Determination Date, the LIBOR Base Rate for the
Interest Period will be determined on the basis of the offered rates for
deposits in Dollars for the same period of time as such Interest Period that are
offered by four (4) major banks in the London interbank market at approximately
11:00 a.m. (London time) on the LIBOR Determination Date.  Administrative Agent
will request that the principal London office of each of the four (4) major
banks provide a quotation of its Dollar deposit offered rate.  If at least two
(2) such quotations are provided, the LIBOR Base Rate will be the arithmetic
mean of the quotations.  If fewer than two (2) quotations are provided as
requested, the LIBOR Base Rate will be determined on the basis of the rates
quoted for loans in Dollars to leading European banks for amounts comparable to
such amount requested by Borrower for the same period of time as such Interest
Period offered by major banks in New York City at approximately 11:00 a.m. (New
York time) on the LIBOR Determination Date.  In the event that Administrative
Agent is unable to obtain any such quotation as provided above, it will be
deemed that the LIBOR Base Rate cannot be determined.  For purposes of the
foregoing definition, "Dow Jones Page 3750" means the display designated as
"Page 3750" on the Dow Jones Markets Service (or such other page as may replace
Page 3750 on that service or such other service as may be nominated by the
British Bankers' Association as the information vendor for the purpose of
displaying British Bankers' Association Interest Settlement Rates for Dollar
deposits); and "Reuters Screen LIBOR Page" means the display designated as page
"LIBOR" on the Reuters Monitor Money Rates Service (or such other page as may
replace the LIBOR page on that service for the purpose of displaying interbank
rates from London in Dollars).              "LIBOR Bid Margin" has the meaning
specified in Section 2.02(c)(2).

             "LIBOR Bid Rate" means the rate per annum equal to the sum of (1)
the LIBOR Interest Rate for the LIBOR Bid Rate Loan and Interest Period in
question and (2) the LIBOR Bid Margin.

             "LIBOR Bid Rate Loan" means a Bid Rate Loan bearing interest at the
LIBOR Bid Rate.

             "LIBOR Interest Rate" means, for any LIBOR Loan or LIBOR Bid Rate
Loan, a rate per annum (rounded upwards, if necessary, to the nearest 1/100 of
1%) determined by Administrative Agent to be equal to the quotient of (1) the
LIBOR Base Rate for such LIBOR Loan or LIBOR Bid Rate Loan, as the case may be,
for the Interest Period therefor divided by (2) one minus the LIBOR Reserve
Requirement for such LIBOR Loan or LIBOR Bid Rate Loan, as the case may be, for
such Interest Period.

             "LIBOR Loan" means all or any portion (as the context requires) of
any Bank's Ratable Loan which shall accrue interest at rate(s) determined in
relation to LIBOR Interest Rate(s).

             "LIBOR Reserve Requirement" means, for any LIBOR Loan or LIBOR Bid
Rate Loan, the average maximum rate at which reserves (including any marginal,
supplemental or emergency reserves) are required to be maintained during the
Interest Period for such LIBOR Loan or LIBOR Bid Rate Loan under Regulation D by
member banks of the Federal Reserve System in New York City with deposits
exceeding $1,000,000,000 against "Eurocurrency liabilities" (as such term is
used in Regulation D).  Without limiting the effect of the foregoing, the LIBOR
Reserve Requirement shall also reflect any other reserves required to be
maintained by such member banks by reason of any Regulatory Change against (1)
any category of liabilities which includes deposits by reference to which the
LIBOR Base Rate is to be determined as provided in the definition of "LIBOR Base
Rate" in this Section 1.01 or (2) any category of extensions of credit or other
assets which include loans the interest rate on which is determined on the basis
of rates referred to in said definition of "LIBOR Base Rate".

             "Lien" means any mortgage, deed of trust, pledge, negative pledge,
security interest, hypothecation, assignment for collateral purposes, deposit
arrangement, lien (statutory or other), or other security agreement or charge of
any kind or nature whatsoever of any third party (excluding any right of setoff
but including, without limitation, any conditional sale or other title retention
agreement, any financing lease having substantially the same economic effect as
any of the foregoing, and the filing of any financing statement under the
Uniform Commercial Code or comparable Law of any jurisdiction to evidence any of
the foregoing and carriers, warehousemen, mechanics and other similar inchoate
liens that have been insured against in a manner reasonably satisfactory to
Co-Agents).              "Loan" means, with respect to each Bank, collectively,
its Ratable Loan and Bid Rate Loan(s), and, in the case of the Swing Lender, its
Swing Loan(s).

             "Loan Commitment" means, with respect to each Bank, the obligation
to make a Ratable Loan in the principal amount set forth below (subject to
change in accordance with the terms of this Agreement):

Bank   Loan Commitment

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Chase   $ 55,000,000       Fleet   55,000,000       Bank of America, N.A.  
55,000,000       First Union National Bank   55,000,000       Citicorp Real
Estate, Inc.   55,000,000       Lehman Commercial Paper Inc.   45,000,000      
Bankers Trust Company   35,000,000       AmSouth Bank   30,000,000       KeyBank
National Association   25,000,000       PNC Bank, National Association  
25,000,000       SouthTrust Bank   25,000,000       Comerica Bank   20,000,000  
    SunTrust Bank   20,000,000       TOTAL:   $ 500,000,000    

--------------------------------------------------------------------------------

             "Loan Documents" means this Agreement, the Notes, the Authorization
Letter and the Solvency Certificate.

             "Majority Banks" means at any time the Banks having Pro Rata Shares
aggregating at least 51%; provided, however, that during the existence of an
Event of Default, the "Majority Banks" shall be the Banks holding at least 51%
of the then aggregate unpaid principal amount of the Loans.  For purposes of
this definition, a Bank's Loan shall be deemed to include its participating
interest in Swing Loans pursuant to Section 2.17(c) and the Swing Lender's Loans
shall be deemed to exclude such participating interests of other Banks.

             "Material Adverse Change" means an effect resulting from any
circumstance or event or series of circumstances or events, of whatever nature,
which does or could reasonably be expected to, on more than an interim basis,
either (1) materially and adversely impair the ability of Borrower and its
Consolidated Businesses, taken as a whole, to fulfill its material obligations
or (2) cause a Default.              "Material Affiliates" means the Affiliates
of Borrower described on EXHIBIT C, together with (or excluding) any Affiliates
of Borrower which are hereafter from time to time reasonably determined by
Administrative Agent to be material (or no longer material), upon written notice
to Borrower, based on the most recent Borrower's Consolidated Financial
Statements.

             "Maturity Date" means May 24, 2004, subject to extension in
accordance with Section 2.18.

             "Moody's" means Moody's Investors Service, Inc.

             "Multiemployer Plan" means a Plan defined as such in Section 3(37)
of ERISA to which contributions have been made by Borrower or any ERISA
Affiliate and which is covered by Title IV of ERISA.

             "New Bank" and "New Note" have the respective meanings specified in
Section 2.19.

             "Note" and "Notes" have the respective meanings specified in
Section 2.08.

             "Obligations" means each and every obligation, covenant and
agreement of Borrower, now or hereafter existing, contained in this Agreement,
and any of the other Loan Documents, whether for principal, reimbursement
obligations, interest, fees, expenses, indemnities or otherwise, and any
amendments or supplements thereto, extensions or renewals thereof or
replacements therefor, including but not limited to all indebtedness,
obligations and liabilities of Borrower to Administrative Agent and any Bank now
existing or hereafter incurred under or arising out of or in connection with the
Notes, this Agreement, the other Loan Documents, and any documents or
instruments executed in connection therewith; in each case whether direct or
indirect, joint or several, absolute or contingent, liquidated or unliquidated,
now or hereafter existing, renewed or restructured, whether or not from time to
time decreased or extinguished and later increased, created or incurred, and
including all indebtedness of Borrower, under any instrument now or hereafter
evidencing or securing any of the foregoing.

             "Parent" means, with respect to any Bank, any Person controlling
such Bank.

             "Participant" and "Participation" have the respective meanings
specified in Section 12.05.

             "PBGC" means the Pension Benefit Guaranty Corporation and any
entity succeeding to any or all of its functions under ERISA.

             "Person" means an individual, partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture, Governmental Authority or other entity of whatever
nature.

             "Plan" means any employee benefit or other plan established or
maintained, or to which contributions have been made, by Borrower or any ERISA
Affiliate and which is covered by Title IV of ERISA or to which Section 412 of
the Code applies.              "presence", when used in connection with any
Environmental Discharge or Hazardous Materials, means and includes presence,
generation, manufacture, installation, treatment, use, storage, handling,
repair, encapsulation, disposal, transportation, spill, discharge and release.

             "Prime Rate" means the variable per annum rate of interest
designated from time to time by Fleet National Bank at its principal office in
Boston, Massachusetts as its "prime rate" (it being understood that the "prime
rate" is a reference rate and does not necessarily represent the lowest or best
rate being charged to any customer).

             "Pro Rata Share" means, for purposes of this Agreement and with
respect to each Bank, a fraction, the numerator of which is the amount of such
Bank's Loan Commitment and the denominator of which is the Total Loan
Commitment.

             "Prohibited Transaction" means any transaction proscribed by
Section 406 of ERISA or Section 4975 of the Code and to which no statutory or
administrative exemption applies.

             "Ratable Loan" has the meaning specified in Section 2.01(b).

             "Ratable Loan Note" has the meaning specified in Section 2.08.

             "Recourse Debt" means Debt, recourse for the satisfaction of which
is not limited to specified collateral.

             "Refunded Swing Loans" and "Refunding Date" have the respective
meanings specified in Section 2.17.

             "Regulation D" means Regulation D of the Board of Governors of the
Federal Reserve System.

             "Regulation U" means Regulation U of the Board of Governors of the
Federal Reserve System.

             "Regulatory Change" means, with respect to any Bank, any change
after the date of this Agreement in United States federal, state, municipal or
foreign laws or regulations (including Regulation D) or the adoption or making
after such date of any interpretations, directives or requests applying to a
class of banks including such Bank of or under any United States, federal,
state, municipal or foreign laws or regulations (whether or not having the force
of law) by any court or governmental or monetary authority charged with the
interpretation or administration thereof.

             "Reportable Event" means any of the events set forth in Section
4043(c) of ERISA, other than those events as to which the thirty (30) day notice
period is waived under subsections .13, .14, .16, .18, .19 or .20 of PBGC Reg.
§2615.

             "Requested Increase" has the meaning specified in Section 2.19.
             "Secured Indebtedness" means that portion of Total Outstanding
Indebtedness that is secured.

             "Shortfall" has the meaning specified in Section 2.19.

             "Solvency Certificate" means a certificate in the form of EXHIBIT
D, to be delivered by Borrower pursuant to the terms of this Agreement.

             "Solvent" means, when used with respect to any Person, that the
fair value of the property of such Person, on a going concern basis, is greater
than the total amount of liabilities (including, without limitation, contingent
liabilities) of such Person.

             "S&P" means Standard and Poor's Ratings Services, a division of
McGraw-Hill Companies.

             "Super-Majority Banks" means at any time the Banks having Pro Rata
Shares aggregating at least 66-2/3%; provided, however, that during the
existence of an Event of Default, the "Super-Majority Banks" shall be the Banks
holding at least 66-2/3% of the then aggregate unpaid principal amount of the
Loans.  For purposes of this definition, a Bank's Loan shall be deemed to
include its participating interest in Swing Loans pursuant to Section 2.17(c)
and the Swing Lender's Loans shall be deemed to exclude such participating
interests of other Banks.

             "Supplemental Fee Letter" means, collectively, those certain letter
agreements, each dated on or prior to the date hereof, between Borrower and each
of Chase and Fleet.

             "Supplemental Note" has the meaning specified in Section 2.19.

             "Swing Lender" means Fleet in its capacity as the lender under the
Swing Loan facility described in Section 2.17, and its successors in such
capacity.

             "Swing Loan" means a loan made by the Swing Lender pursuant to
Section 2.17.

             "Swing Loan Commitment" means $20,000,000.

             "Swing Loan Note" has the meaning specified in Section 2.08.

             "Swing Loan Refund Amount" has the meaning specified in Section
2.17.

             "Syndication Agent" means The Chase Manhattan Bank.

             "Syndication Expiration Date" has the meaning specified in Section
2.19.

             "Total Loan Commitment" means an amount equal to the aggregate
amount of all Loan Commitments (i.e., initially, $500,000,000), as the same may
increase pursuant to Section 2.19 or decrease pursuant to Section 2.10.
             "Total Outstanding Indebtedness" means, at any time, the sum,
without duplication, of (1) Consolidated Outstanding Indebtedness; (2)
Borrower's Share of UJV Combined Outstanding Indebtedness; and (3) Contingent
Obligations.

             "UJV Combined Outstanding Indebtedness" means, as of any time, all
indebtedness and liability for borrowed money, secured or unsecured, of the
UJV's, on a combined basis, including mortgage and other notes payable but
excluding any indebtedness which is margin indebtedness on cash and cash
equivalent securities, all as reflected in the balance sheets of each of the
UJVs, prepared in accordance with GAAP.

             "UJVs" means the unconsolidated joint ventures (including general
and limited partnerships) in which Borrower owns a beneficial interest and which
are accounted for under the equity method in Borrower's Consolidated Financial
Statements.

             "Unencumbered Asset Value" means, as of the end of any calendar
quarter, Unencumbered Combined EBITDA for such quarter, annualized (i.e.,
multiplied by four (4)), capitalized at a rate of 8.75% per annum (i.e., divided
by 8.75%).

             "Unencumbered Combined EBITDA" means that portion of Combined
EBITDA attributable to Unencumbered Wholly-Owned Assets (assuming corporate
overhead is allocated proportionately to Unencumbered Wholly-Owned Assets).

             "Unencumbered Wholly-Owned Assets" means income-producing assets,
reflected on Borrower's Consolidated Financial Statements, wholly owned,
directly or indirectly, by Borrower which (1) are not, and the direct or
indirect interests of Borrower therein are not, subject to any Lien to secure
all or any portion of Secured Indebtedness or any other encumbrances which, in
the reasonable judgment of Co-Agents, may diminish the value of the asset in
question and (2) complies with the occupancy requirements set forth in the
immediately following sentence.  In order to qualify as an Unencumbered
Wholly-Owned Asset for a particular calendar quarter an asset must (1) have
average occupancy for the twelve (12)-month period ending with such quarter  of 
85% or more and (2) have average quarterly occupancy for at least three (3) of
the four (4) calendar quarters during such twelve (12)-month period of  85% or
more.

             "Unsecured Indebtedness" means that portion of Total Outstanding
Indebtedness that is unsecured.

             "Unsecured Interest Expense" means that portion of Interest Expense
relating to Unsecured Indebtedness.

             Section 1.02     Accounting Terms.  All accounting terms not
specifically defined herein shall be construed in accordance with GAAP, and all
financial data required to be delivered hereunder shall be prepared in
accordance with GAAP.

             Section 1.03     Computation of Time Periods.  Except as otherwise
provided herein, in this Agreement, in the computation of periods of time from a
specified date to a later specified date, the word "from" means "from and
including" and words "to" and "until" each means "to but excluding".
             Section 1.04     Rules of Construction.  Except as provided
otherwise, when used in this Agreement (1) "or" is not exclusive; (2) a
reference to a Law includes any amendment, modification or supplement to, or
replacement of, such Law; (3) a reference to a Person includes its permitted
successors and permitted assigns; (4) all terms used in the singular shall have
a correlative meaning when used in the plural and vice versa; (5) a reference to
an agreement, instrument or document shall include such agreement, instrument or
document as the same may be amended, modified or supplemented from time to time
in accordance with its terms and as permitted by the Loan Documents; (6) all
references to Articles, Sections or Exhibits shall be to Articles, Sections and
Exhibits of this Agreement unless otherwise indicated; (7) "hereunder",
"herein", "hereof" and the like refer to this Agreement as a whole; and (8) all
Exhibits to this Agreement shall be incorporated into this Agreement.

ARTICLE II

THE LOANS

             Section 2.01     Ratable Loans; Bid Rate Loans; Purpose.

             (a)         Subject to the terms and conditions of this Agreement,
the Banks agree to make loans to Borrower as provided in this Article II.

             (b)        Each of the Banks severally agrees to make a loan to
Borrower (each such loan by a Bank, a "Ratable Loan") in an amount up to its
Loan Commitment pursuant to which the Bank shall from time to time advance and
re-advance to Borrower an amount equal to its Pro Rata Share of the excess (the
"Available Total Loan Commitment") of the Total Loan Commitment over the sum of
(1) all previous advances (including Bid Rate Loans and Swing Loans) made by the
Banks which remain unpaid and (2) the outstanding amount of all Letters of
Credit.  Within the limits set forth herein, Borrower may borrow from time to
time under this paragraph (b) and prepay from time to time pursuant to Section
2.09 (subject, however, to the restrictions on prepayment set forth in said
Section), and thereafter re-borrow pursuant to this paragraph (b).  The Ratable
Loans may be outstanding as (1) Base Rate Loans; (2) LIBOR Loans; or (3) a
combination of the foregoing, as Borrower shall elect and notify Administrative
Agent in accordance with Section 2.14.  The LIBOR Loan, Bid Rate Loan and Base
Rate Loan of each Bank shall be maintained at such Bank's Applicable Lending
Office.

             (c)         In addition to Ratable Loans pursuant to paragraph (b)
above, so long as Borrower's Credit Rating is BBB- or higher by S&P or Baa3 or
higher by Moody's or an equivalent rating by another nationally-recognized
rating agency, as reasonably approved by Administrative Agent, one or more Banks
may, at Borrower's request and in their sole discretion, make non-ratable loans
which shall bear interest at the LIBOR Bid Rate or the Absolute Bid Rate in
accordance with Section 2.02 (such loans being referred to in this Agreement as
"Bid Rate Loans").  Borrower may borrow Bid Rate Loans from time to time
pursuant to this paragraph (c) in an amount up to the Available Total Loan
Commitment at the time of the borrowing (taking into account any repayments of
the Loans made simultaneously therewith) and shall repay such Bid Rate Loans as
required by Section 2.08, and it may thereafter re-borrow pursuant to this
paragraph (c); provided, however, that the aggregate outstanding principal
amount of Bid Rate Loans at any particular time shall not exceed the Bid
Borrowing Limit.              (d)        The obligations of the Banks under this
Agreement are several, and no Bank shall be responsible for the failure of any
other Bank to make any advance of a Loan to be made by such other Bank. 
However, the failure of any Bank to make any advance of the Loan to be made by
it hereunder on the date specified therefor shall not relieve any other Bank of
its obligation to make any advance of its Loan specified hereby to be made on
such date.

             (e)         Borrower shall use the proceeds of the Loans for
general capital and working capital requirements of Borrower and its
Consolidated Businesses and UJVs (which shall include, but not be limited to,
Acquisitions and/or costs incurred in connection with the development,
construction or reconstruction of multi-family real estate properties).  In no
event shall proceeds of the Loans be used in a manner that would violate
Regulation U or in connection with a hostile acquisition.

             Section 2.02     Bid Rate Loans.

             (a)         When Borrower wishes to request offers from the Banks
to make Bid Rate Loans, it shall transmit to Administrative Agent by facsimile a
request (a "Bid Rate Quote Request") substantially in the form of EXHIBIT G-1 so
as to be received not later than 12:00 Noon (New York time) on (x) the fifth
Banking Day prior to the date for funding of the LIBOR Bid Rate Loan(s) proposed
therein in the case of a LIBOR Auction or (y) the second Banking Day prior to
the date for funding of the Absolute Bid Rate Loan(s) proposed therein in the
case of an Absolute Rate Auction, specifying:

             (1)         the proposed date of funding of the Bid Rate Loan(s),
which shall be a Banking Day;

             (2)         the aggregate amount of the Bid Rate Loans requested,
which shall be $5,000,000 or a larger integral multiple of $500,000;

             (3)         the duration of the Interest Period(s) applicable
thereto, subject to the provisions of the definition of "Interest Period" in
Section 1.01 and the provisions of Section 2.05; and

             (4)         whether the Bid Rate Quotes requested are to set forth
a LIBOR Bid Margin (to be used to compute the LIBOR Bid Rate) or an Absolute Bid
Rate.

Borrower may request offers to make Bid Rate Loans for more than one (1)
Interest Period in a single Bid Rate Quote Request.  No more than two (2) Bid
Rate Quote Requests may be submitted by Borrower during any calendar month  and
no more than twenty-four (24) Bid Rate Quote Requests per year may be submitted
by Borrower.

             (b)        Promptly (the same day, if possible) upon receipt of a
Bid Rate Quote Request, Administrative Agent shall send to the Banks by
facsimile an invitation (an "Invitation for Bid Rate Quotes") substantially in
the form of EXHIBIT G-2, which shall constitute an invitation by Borrower to the
Banks to submit Bid Rate Quotes offering to make Bid Rate Loans to which such
Bid Rate Quote Request relates in accordance with this Section.             
(c)         (1)         Each Bank may submit a Bid Rate Quote containing an
offer or offers to make Bid Rate Loans in response to any Invitation for Bid
Rate Quotes.  Each Bid Rate Quote must comply with the requirements of this
paragraph (c) and must be submitted to Administrative Agent by facsimile not
later than (x) 2:00 p.m. (New York time) on the fourth Banking Day prior to the
proposed date of the LIBOR Bid Rate Loan(s) in the case of a LIBOR Auction or
(y) 9:30 a.m. (New York time) on the Banking Day immediately preceding the
proposed date of the Absolute Bid Rate Loan(s) in the case of an Absolute Rate
Auction; provided that Bid Rate Quotes submitted by Administrative Agent (or any
Affiliate of Administrative Agent) in its capacity as a Bank may be submitted,
and may only be submitted, if Administrative Agent or such Affiliate notifies
Borrower of the terms of the offer or offers contained therein not later than
(x) one (1) hour prior to the deadline for the other Banks in the case of a
LIBOR Auction or (y) thirty (30) minutes prior to the deadline for the other
Banks in the case of an Absolute Rate Auction.  Any Bid Rate Quote so made shall
(subject to Borrower's satisfaction of the conditions precedent set forth in
this Agreement to its entitlement to an advance) be irrevocable except with the
written consent of Administrative Agent given on the instructions of Borrower. 
Bid Rate Loans to be funded pursuant to a Bid Rate Quote may, as provided in
Section 12.16, be funded by a Bank's Designated Lender.  A Bank making a Bid
Rate Quote shall, if then known, specify in its Bid Rate Quote whether the
related Bid Rate Loans are intended to be funded by such Bank's Designated
Lender, as provided in Section 12.16, provided, however, that whether or not the
same is specified in a Bank's Bid Rate Quote, such Bank's Bid Rate Loan(s) may
be funded by its Designated Lender at the time of funding thereof.

             (2)         Each Bid Rate Quote shall be in substantially the form
of EXHIBIT G-3 and shall in any case specify:

             (i)          the proposed date of funding of the Bid Rate Loan(s);

             (ii)         the principal amount of the Bid Rate Loan(s) for which
each such offer is being made, which principal amount (w) may be greater than or
less than the Loan Commitment of the quoting Bank, (x) must be in the aggregate
$5,000,000 or a larger integral multiple of $500,000, (y) may not exceed the
principal amount of Bid Rate Loans for which offers were requested and (z) may
be subject to an aggregate limitation as to the principal amount of Bid Rate
Loans for which offers being made by such quoting Bank may be accepted;

             (iii)        in the case of a LIBOR Auction, the margin above or
below the applicable LIBOR Interest Rate (the "LIBOR Bid Margin") offered for
each such LIBOR Bid Rate Loan, expressed as a percentage per annum (specified to
the nearest 1/1,000th of 1%) to be added to (or subtracted from) the applicable
LIBOR Interest Rate;              (iv)       in the case of an Absolute Rate
Auction, the rate of interest, expressed as a percentage per annum (specified to
the nearest 1/1,000th of 1%) (the "Absolute Bid Rate"), offered for each such
Absolute Bid Rate Loan;

             (v)        the applicable Interest Period; and

             (vi)       the identity of the quoting Bank.

A Bid Rate Quote may set forth up to three (3) separate offers by the quoting
Bank with respect to each Interest Period specified in the related Invitation
for Bid Rate Quotes.

             (3)         Any Bid Rate Quote shall be disregarded if it:

             (i)          is not substantially in conformity with EXHIBIT G-3 or
does not specify all of the information required by sub-paragraph (c)(2) above;

             (ii)         contains qualifying, conditional or similar language
(except for an aggregate limitation as provided in sub-paragraph (c)(2)(ii)
above);

             (iii)        proposes terms other than or in addition to those set
forth in the applicable Invitation for Bid Rate Quotes; or

             (iv)       arrives after the time set forth in sub-paragraph (c)(1)
above.

             (d)        Administrative Agent shall (x) not later than 3:00 p.m.
(New York time) on the fourth Banking Day prior to the proposed date of funding
of the LIBOR Bid Rate Loan(s) in the case of a LIBOR Auction or (y) not later
than 10:30 a.m. (New York time) on the Banking Day immediately preceding the
proposed date of funding of the Absolute Bid Rate Loan(s) in the case of an
Absolute Rate Auction, notify Borrower in writing of the terms of any Bid Rate
Quote submitted by a Bank that is in accordance with paragraph (c).  In
addition, Administrative Agent shall, on the Banking Day of its receipt thereof,
notify Borrower in writing of any Bid Rate Quote that amends, modifies or is
otherwise inconsistent with a previous Bid Rate Quote submitted by such Bank
with respect to the same Bid Rate Quote Request.  Any such subsequent Bid Rate
Quote shall be disregarded by Administrative Agent unless such subsequent Bid
Rate Quote is submitted solely to correct a manifest error in such former Bid
Rate Quote. Administrative Agent's notice to Borrower shall specify (A) the
aggregate principal amount of Bid Rate Loans for which offers have been received
for each Interest Period specified in the related Bid Rate Quote Request, (B)
the respective principal amounts, LIBOR Bid Margins and Absolute Bid Rates so
offered and (C) if applicable, limitations on the aggregate principal amount of
Bid Rate Loans for which offers in any single Bid Rate Quote may be accepted.

             (e)         Not later than 9:30 a.m. (New York time) on (x) the
third Banking Day prior to the proposed date of funding of the LIBOR Bid Rate
Loan in the case of a LIBOR Auction or (y) the Banking Day immediately preceding
the proposed date of funding of the Absolute Bid Rate Loan in the case of an
Absolute Rate Auction, Borrower shall notify Administrative Agent of its
acceptance or non-acceptance of the offers so notified to it pursuant to
paragraph (d).  If Borrower fails to notify Administrative Agent of its
acceptance of such offers, it shall be deemed to have rejected such offers.  A
notice of acceptance shall be substantially in the form of EXHIBIT G-4 and shall
specify the aggregate principal amount of offers for each Interest Period that
are accepted.  Borrower may accept any Bid Rate Quote in whole or in part;
provided that:              (i)          the principal amount of each Bid Rate
Loan may not exceed the applicable amount set forth in the related Bid Rate
Quote Request or be less than $500,000 per Bank and shall be an integral
multiple of $100,000;

             (ii)         acceptance of offers with respect to a particular
Interest Period may only be made on the basis of ascending LIBOR Bid Margins or
Absolute Bid Rates, as the case may be, offered for such Interest Period from
the lowest effective cost; and

             (iii)        Borrower may not accept any offer that is described in
sub-paragraph (c)(3) or that otherwise fails to comply with the requirements of
this Agreement.

             (f)         If offers are made by two (2) or more Banks with the
same LIBOR Bid Margins or Absolute Bid Rates, as the case may be, for a greater
aggregate principal amount than the amount in respect of which such offers are
accepted for the related Interest Period, the principal amount of Bid Rate Loans
in respect of which such offers are accepted shall be allocated by
Administrative Agent among such Banks as nearly as possible (in multiples of
$100,000, as Administrative Agent may deem appropriate) in proportion to the
aggregate principal amounts of such offers. Administrative Agent shall promptly
(and in any event within one (1) Banking Day after such offers are accepted)
notify Borrower and each such Bank in writing of any such allocation of Bid Rate
Loans.  Determinations by Administrative Agent of the allocation of Bid Rate
Loans shall be conclusive in the absence of manifest error.

             (g)        In the event that Borrower accepts the offer(s)
contained in one (1) or more Bid Rate Quotes in accordance with paragraph (e),
the Bank(s) making such offer(s) shall make a Bid Rate Loan in the accepted
amount (as allocated, if necessary, pursuant to paragraph (f)) on the date
specified therefor, in accordance with the procedures specified in Section 2.04,
and such Bid Rate Loan shall bear interest at the accepted LIBOR Bid Rate or
Absolute Bid Rate, as the case may be, for the applicable Interest Period.

             (h)        Notwithstanding anything to the contrary contained
herein, each Bank shall be required to fund its Pro Rata Share of the Available
Total Loan Commitment in accordance with Section 2.01(b) despite the fact that
any Bank's Loan Commitment may have been or may be exceeded as a result of such
Bank's making Bid Rate Loans.

             (i)          A Bank who is notified that it has been selected to
make a Bid Rate Loan as provided above may designate its Designated Lender (if
any) to fund such Bid Rate Loan on its behalf, as described in Section 12.16. 
Any Designated Lender which funds a Bid Rate Loan shall on and after the time of
such funding become the obligee under such Bid Rate Loan and be entitled to
receive payment thereof when due.  No Bank shall be relieved of its obligation
to fund a Bid Rate Loan, and no Designated Lender shall assume such obligation,
prior to the time the applicable Bid Rate Loan is funded.

             (j)          Administrative Agent shall promptly notify each Bank
which submitted a Bid Rate Quote of Borrower's acceptance or non-acceptance
thereof.  At the request of any Bank which submitted a Bid Rate Quote,
Administrative Agent will promptly notify all Banks which submitted Bid Rate
Quotes of (a) the aggregate principal amount of, and (b) the range of Absolute
Bid Rates or LIBOR Bid Margins of, the accepted Bid Rate Loans for each
requested Interest Period.              Section 2.03     Advances, Generally. 
The Initial Advance shall be in the minimum amount of $500,000 and in integral
multiples of $100,000 above such amount and shall be made upon satisfaction of
the conditions set forth in Section 4.01.  Subsequent advances shall be made no
more frequently than twice weekly thereafter, upon satisfaction of the
conditions set forth in Section 4.02.  The amount of each advance subsequent to
the Initial Advance shall be in the minimum amount of $500,000 (unless less than
$500,000 is available for disbursement pursuant to the terms hereof at the time
of any subsequent advance, in which case the amount of such subsequent advance
shall be equal to such remaining availability) and in integral multiples of
$100,000 above such amount.  Additional restrictions on the amounts and timing
of, and conditions to the making of, advances of Bid Rate Loans are set forth in
Section 2.02.

             Section 2.04     Procedures for Advances.  In the case of advances
of Ratable Loans hereunder, Borrower shall submit to Administrative Agent a
request for each advance, stating the amount requested and certifying the
purpose, in general terms, for which such advance is to be used, no later than
11:00 a.m. (New York time) on the date, in the case of advances of Base Rate
Loans, which is one (1) Banking Day, and, in the case of advances of LIBOR
Loans, which is three (3) Banking Days, prior to the date the advance is to be
made.  In the case of advances of Swing Loans hereunder, Borrower shall submit
to Administrative Agent a request for such advance, stating the amount requested
and certifying the purpose, in general terms, for which such advance is to be
used, no later than 11:00 a.m. (New York time) on the date which is one (1)
Banking Day prior to the date the advance is to be made.  In the case of
advances of Bid Rate Loans hereunder, Borrower shall submit a Bid Rate Quote
Request at the time specified in Section 2.02, accompanied by a certification of
the purpose, in general terms, for which the advance is to be used. 
Administrative Agent, on the Banking Day of its receipt and approval of the
request for advance, will so notify the Banks (or, in the case of Swing Loans,
the Swing Lender) either by telephone or by facsimile.  Not later than 11:00
a.m. (New York time) on the date of each advance, each Bank (in the case of
Ratable Loans) or the applicable Bank(s) (in the case of Bid Rate Loans) or the
Swing Lender (in the case of Swing Loans) shall, through its Applicable Lending
Office and subject to the conditions of this Agreement, make the amount to be
advanced by it on such day available to Administrative Agent, at Administrative
Agent's Office and in immediately available funds for the account of Borrower. 
The amount so received by Administrative Agent shall, subject to the conditions
of this Agreement, be made available to Borrower, in immediately available
funds, by Administrative Agent's crediting an account of Borrower designated by
Borrower and maintained with Administrative Agent at Administrative Agent's
Office.

             Section 2.05     Interest Periods; Renewals.  In the case of the
LIBOR Loans and Bid Rate Loans, Borrower shall select an Interest Period of any
duration in accordance with the definition of Interest Period in Section 1.01,
subject to the following limitations: (1) no Interest Period may extend beyond
the Maturity Date; and (2) if an Interest Period would end on a day which is not
a Banking Day, such Interest Period shall be extended to the next Banking Day,
unless such Banking Day would fall in the next calendar month, in which event
such Interest Period shall end on the immediately preceding Banking Day.  Only
twelve (12) discrete segments of a Bank's Ratable Loan bearing interest at a
LIBOR Interest Rate, for a designated Interest Period, pursuant to a particular
Election, Conversion or Continuation, may be outstanding at any one time (each
such segment of each Bank's Ratable Loan corresponding to a proportionate
segment of each of the other Banks' Ratable Loans).              Upon notice to
Administrative Agent as provided in Section 2.14, Borrower may Continue any
LIBOR Loan on the last day of the Interest Period of the same or different
duration in accordance with the limitations provided above.  If Borrower shall
fail to give notice to Administrative Agent of such a Continuation, such LIBOR
Loan shall automatically become a LIBOR Loan with an Interest Period of one (1)
month on the last day of the current Interest Period.  Administrative Agent
shall notify each of the Banks, either by telephone or by facsimile, at least
two (2) Banking Days prior to the termination of the Interest Period in question
in the event of such failure by Borrower to give such notice of Continuation.

             Section 2.06     Interest.  Borrower shall pay interest to
Administrative Agent for the account of the applicable Bank on the outstanding
and unpaid principal amount of the Loans, at a rate per annum as follows: (1)
for Base Rate Loans at a rate equal to the Base Rate plus the Applicable Margin;
(2) for LIBOR Loans at a rate equal to the applicable LIBOR Interest Rate plus
the Applicable Margin; (3) for LIBOR Bid Rate Loans at a rate equal to the
applicable LIBOR Bid Rate; (4) for Absolute Bid Rate Loans at a rate equal to
the applicable Absolute Bid Rate; and (5) for Swing Loans at a three (3)-day
LIBOR rate, as determined by the Swing Lender.  Any principal amount not paid
when due (when scheduled, at acceleration or otherwise) shall bear interest
thereafter, payable on demand, at the Default Rate.

             The interest rate on Base Rate Loans shall change when the Base
Rate changes.  Interest on Base Rate Loans, LIBOR Loans, Bid Rate Loans and
Swing Loans shall not exceed the maximum amount permitted under applicable Law. 
Interest shall be calculated for the actual number of days elapsed on the basis
of, in the case of Base Rate Loans, LIBOR Loans, Bid Rate Loans and Swing Loans,
three hundred sixty (360) days.

             Accrued interest shall be due and payable in arrears upon and with
respect to any payment or prepayment of principal and, (x) in the case of Base
Rate Loans, LIBOR Loans and Swing Loans, on the first Banking Day of each
calendar month and (y) in the case of Bid Rate Loans, at the expiration of the
Interest Period applicable thereto; provided, however, that interest accruing at
the Default Rate shall be due and payable on demand.

             Section 2.07     Fees.

             (a)         Borrower agrees to pay to and for the accounts of the
parties specified therein, the fees provided for in the Supplemental Fee Letter.

             (b)        Borrower shall pay to Administrative Agent for the
account of each Bank a facility fee computed on the daily Loan Commitment of
such Bank (irrespective of usage) at a rate per annum equal to the daily
Facility Fee Rate, calculated on the basis of a year of three hundred sixty
(360) days for the actual number of days elapsed.  The accrued facility fee
shall be due and payable quarterly in arrears on the tenth (10th) day of 
October, January, April and July of each year, commencing on the first such date
after the Closing Date, and upon the Maturity Date (as stated or by acceleration
or otherwise) or earlier termination of the Loan Commitments.             
Section 2.08     Notes.  The Ratable Loan made by each Bank under this Agreement
shall be evidenced by, and repaid with interest in accordance with, a single
promissory note of Borrower in the form of EXHIBIT B duly completed and executed
by Borrower, in the principal amount equal to such Bank's Loan Commitment,
payable to such Bank for the account of its Applicable Lending Office (each such
note, as the same may hereafter be amended, modified, extended, severed,
assigned, renewed or restated from time to time, including any new or substitute
notes pursuant to Section 2.19, 3.07 or 12.05, a "Ratable Loan Note"). The Bid
Rate Loans of the Banks shall be evidenced by a single global promissory note of
Borrower, in the form of EXHIBIT B-1, duly completed and executed by Borrower,
in the principal amount of $400,000,000, payable to Administrative Agent for the
account of the respective Banks making Bid Rate Loans (such note, as the same
may hereafter be amended, modified, extended, severed, assigned, substituted,
renewed or restated from time to time, the "Bid Rate Loan Note").  The Swing
Loan of the Swing Lender shall be evidenced by, and repaid with interest in
accordance with, a promissory note of Borrower, in the form of EXHIBIT B-2, duly
completed and executed by Borrower, payable to the Swing Lender (such note, as
the same may hereafter be amended, modified extended, severed, assigned,
substituted, renewed or restated from time to time, the "Swing Loan Note").  A
particular Bank's Ratable Loan Note, together with its interest, if any, in the
Bid Rate Loan Note, and, in the case of the Swing Lender, the Swing Loan Note,
are referred to collectively in this Agreement as such Bank's "Note"; all such
Ratable Loan Notes and interests and Swing Loan Notes are referred to
collectively in this Agreement as the "Notes".  The Ratable Loan Notes shall
mature, and all outstanding principal and accrued interest and other sums
thereunder shall be paid in full, on the Maturity Date, as the same may be
accelerated.  The outstanding principal amount of each Bid Rate Loan evidenced
by the Bid Rate Loan Note, and all accrued interest and other sums with respect
thereto, shall become due and payable to the Bank making such Bid Rate Loan at
the earlier of the expiration of the Interest Period applicable thereto or the
Maturity Date, as the same may be accelerated.  Principal amounts evidenced by
the Swing Loan Notes shall become due and payable three (3) Banking Days after
said amounts are advanced.

             Each Bank is hereby authorized by Borrower to endorse on the
schedule attached to the Ratable Loan Note held by it, the amount of each
advance and each payment of principal received by such Bank for the account of
its Applicable Lending Office(s) on account of its Ratable Loan, which
endorsement shall, in the absence of manifest error, be conclusive as to the
outstanding balance of the Ratable Loan made by such Bank.  The Swing Lender is
hereby authorized by Borrower to endorse on the schedule attached to the Swing
Loan Note held by it, the amount of each advance and each payment of principal
received by the Swing Lender for the account of its Applicable Lending Office(s)
on account of its Swing Loan, which endorsement shall, in the absence of
manifest error, be conclusive as to the outstanding balance of the Swing Loan
made by the Swing Lender.  Administrative Agent is hereby authorized by Borrower
to endorse on the schedule attached to the Bid Rate Loan Note the amount of each
LIBOR Bid Rate Loan and/or Absolute Bid Rate Loan, the name of the Bank making
the same, the date of the advance thereof, the interest rate applicable thereto
and the expiration of the Interest Period applicable thereto (i.e., the maturity
date thereof).  The failure by Administrative Agent or any Bank to make such
notations with respect to the Loans or each advance or payment shall not limit
or otherwise affect the obligations of Borrower under this Agreement or the
Notes.              In case of any loss, theft, destruction or mutilation of any
Bank's Note, Borrower shall, upon its receipt of an affidavit of an officer of
such Bank as to such loss, theft, destruction or mutilation and an appropriate
indemnification, execute and deliver a replacement Note to such Bank in the same
principal amount and otherwise of like tenor as the lost, stolen, destroyed or
mutilated Note.

             Section 2.09     Prepayments.  Without prepayment premium or
penalty but subject to Section 3.05, Borrower may, upon at least one (1) Banking
Day's notice to Administrative Agent in the case of the Base Rate Loans and
Swing Loans, and at least three (3) Banking Days' notice to Administrative Agent
in the case of LIBOR Loans, prepay the Ratable Loans, provided that (1) any
partial prepayment under this Section shall be in integral multiples of
$500,000; (2) a LIBOR Loan or Swing Loan may be prepaid at any time, subject,
however, to the provisions of Section 3.05; and (3) each prepayment under this
Section shall include all interest accrued on the amount of principal prepaid
through the date of prepayment.  Prepayment of Bid Rate Loans shall not be
permitted.

             Section 2.10     Cancellation of Commitments.

             (a)         At any time, Borrower shall have the right, without
premium or penalty, to terminate any unused Loan Commitments (i. e., to
terminate Loan Commitments to the extent of the Available Total Loan Commitment)
or unused commitment of the Swing Lender to make Swing Loans, in whole or in
part, from time to time, provided that: (1) Borrower shall give notice of each
such termination to Administrative Agent and the Swing Lender, if applicable, no
later then 10:00 a.m. (New York time) on the date which is fifteen (15) Banking
Days prior to the effectiveness of such termination; (2) the Loan Commitments of
each of the Banks, or Swing Lender, as applicable, must be terminated ratably
and simultaneously with those of the other Banks, or Swing Lender, as
applicable; and (3) each partial termination of the Loan Commitments, or
commitments to make Swing Loans, as a whole (and corresponding reduction of the
Total Loan Commitment) shall be in an integral multiple of $1,000,000.

             (b)        The Loan Commitments, to the extent terminated, may not
be reinstated.

             Section 2.11     Method of Payment.  Borrower shall make each
payment under this Agreement and under the Notes not later than 11:00 a.m. (New
York time) on the date when due in Dollars to Administrative Agent at
Administrative Agent's Office in immediately available funds.  Administrative
Agent will thereafter, on the day of its receipt of each such payment, cause to
be distributed to each Bank (1) such Bank's appropriate share determined
pursuant to Section 10.15 of the payments of principal and interest in like
funds for the account of such Bank's Applicable Lending Office; and (2) fees
payable to such Bank in accordance with the terms of this Agreement.  In the
event Administrative Agent fails to pay funds received from Borrower to the
Banks on the date on which Borrower is credited with payment, Administrative
Agent shall pay interest on such amounts at the Federal Funds Rate until such
payment to the Banks is made.  Borrower hereby authorizes Administrative Agent
and the Banks, if and to the extent payment by Borrower is not made when due
under this Agreement or under the Notes, to charge from time to time against any
account Borrower maintains with Administrative Agent or any Bank any amount so
due to Administrative Agent and/or the Banks.              Except to the extent
provided in this Agreement, whenever any payment to be made under this Agreement
or under the Notes is due on any day other than a Banking Day, such payment
shall be made on the next succeeding Banking Day, and such extension of time
shall in such case be included in the computation of the payment of interest and
other fees, as the case may be.

             Section 2.12     Elections, Conversions or Continuation of Loans. 
Subject to the provisions of Article III and Sections 2.05 and 2.13, Borrower
shall have the right to Elect to have all or a portion of any advance of the
Ratable Loans be LIBOR Loans, to Convert Base Rate Loans into LIBOR Loans, to
Convert LIBOR Loans into Base Rate Loans, or to Continue LIBOR Loans as LIBOR
Loans, at any time or from time to time, provided that (1) Borrower shall give
Administrative Agent notice of each such Election, Conversion or Continuation as
provided in Section 2.14; and (2) a LIBOR Loan may be Converted or Continued
only on the last day of the applicable Interest Period for such LIBOR Loan. 
Except as otherwise provided in this Agreement, each Election, Continuation and
Conversion shall be applicable to each Bank's Ratable Loan in accordance with
its Pro Rata Share.

             Section 2.13     Minimum Amounts. With respect to the Ratable Loans
as a whole, each Election and each Conversion shall be in an amount at least
equal to $1,000,000 and in integral multiples of $500,000.

             Section 2.14     Certain Notices Regarding Elections, Conversions
and Continuations of Loans.  Notices by Borrower to Administrative Agent of
Elections, Conversions and Continuations of LIBOR Loans shall be irrevocable and
shall be effective only if received by Administrative Agent not later than 10:30
a.m. (New York time) on the number of Banking Days prior to the date of the
relevant Election, Conversion or Continuation specified below:

  Number of Banking Days Prior Notice    

--------------------------------------------------------------------------------

  Conversions into Base Rate Loans two (2)         Elections of, Conversions
into or Continuations as, LIBOR Loans three (3)  

Promptly following its receipt of any such notice, and no later than the close
of business on the Banking Day of such receipt, Administrative Agent shall so
advise the Banks either by telephone or by facsimile.  Each such notice of
Election shall specify the portion of the amount of the advance that is to be
LIBOR Loans (subject to Section 2.13) and the duration of the  Interest Period
applicable thereto (subject to Section 2.05); each such notice of Conversion
shall specify the LIBOR Loans or Base Rate Loans to be Converted; and each such
notice of Conversion or Continuation shall specify the date of Conversion or
Continuation (which shall be a Banking Day), the amount thereof (subject to
Section 2.13) and the duration of the Interest Period applicable thereto
(subject to Section 2.05).  In the event that Borrower fails to Elect to have
any portion of an advance of the Ratable Loans be LIBOR Loans, the entire amount
of such advance shall constitute Base Rate Loans.  In the event that Borrower
fails to Continue LIBOR Loans within the time period and as otherwise provided
in this Section, such LIBOR Loans will automatically become LIBOR Loans with an
Interest Period of one (1) month on the last day of the then current applicable
Interest Period for such LIBOR Loans.  Administrative Agent shall notify each of
the Banks, either by telephone or by facsimile, at least two (2) Banking Days
prior to the termination of the Interest Period in question in the event of such
failure by Borrower.

             Section 2.15     Late Payment Premium.  Borrower shall, at
Administrative Agent's option and upon notice to Borrower, pay to Administrative
Agent for the account of the Banks a late payment premium in the amount of 4% of
any payments of interest under the Loans made more than ten (10) days after the
due date thereof, which shall be due with any such late payment.

             Section 2.16     Letters of Credit.

             (a)         Borrower, by notice to Administrative Agent, may
request, in lieu of advances of proceeds of the Ratable Loans, that
Administrative Agent issue unconditional, irrevocable standby letters of credit
or direct-pay letters of credit (each, a "Letter of Credit") for the account of
Borrower, payable by sight drafts, for such beneficiaries and with such other
terms as Borrower shall specify.  Promptly upon issuance of a Letter of Credit,
Administrative Agent shall notify each of the Banks.

             (b)        The amount of any Letter of Credit shall be limited to
the lesser of (x) $100,000,000 less the aggregate amount of all Letters of
Credit theretofore issued or (y) the Available Total Loan Commitment, it being
understood that the amount of each Letter of Credit issued and outstanding shall
effect a reduction, by an equal amount, of the Available Total Loan Commitment
(such reduction to be allocated to each Bank's Ratable Loan ratably in
accordance with the Banks' respective Pro Rata Shares).

             (c)         The amount of each Letter of Credit shall be further
subject to the limitations applicable to amounts of advances set forth in
Section 2.03 and the procedures for the issuance of each Letter of Credit shall
be the same as the procedures applicable to the making of advances as set forth
in the first sentence of Section 2.04.  Administrative Agent's issuance of each
Letter of Credit shall be subject to Administrative Agent's determination that
Borrower has satisfied all conditions precedent to its entitlement to an advance
of proceeds of the Loans.

             (d)        Each Letter of Credit shall expire no later than one (1)
month prior to the Maturity Date, but may have a so-called "evergreen" clause
allowing for the extension of the expiration date thereof upon the extension of
the Maturity Date pursuant to Section 2.18.

             (e)         In connection with, and as a further condition to the
issuance of, each Letter of Credit, Borrower shall execute and deliver to
Administrative Agent an application for the Letter of Credit on Administrative
Agent's standard form therefor, together with such other documents, opinions and
assurances as Administrative Agent shall reasonably require.             
(f)         In connection with each Letter of Credit, Borrower hereby covenants
to pay to Administrative Agent the following fees:  (1) a fee, payable quarterly
in arrears (on the first Banking Day of each calendar quarter following the
issuance of the Letter of Credit), for the account of the Banks, computed daily
on the amount of the Letter of Credit issued and outstanding at a rate per annum
equal to the "Banks' L/C Fee Rate" (as hereinafter defined) and (2) the fee, for
Administrative Agent's own account, required by the Supplemental Fee Letter
between Borrower and Fleet.  For purposes of this Agreement, the "Banks' L/C Fee
Rate" shall mean, at any time, a rate per annum equal to the Applicable Margin
for LIBOR Loans less 0.125% per annum.  It is understood and agreed that the
last installment of the fees provided for in this paragraph (f) with respect to
any particular Letter of Credit shall be due and payable on the first day of the
calendar quarter following the return, undrawn, or cancellation of such Letter
of Credit and Borrower's receipt of notice from Administrative Agent.

             (g)        The parties hereto acknowledge and agree that,
immediately upon notice from Administrative Agent of any drawing under a Letter
of Credit, each Bank shall, notwithstanding the existence of a Default or Event
of Default or the non-satisfaction of any conditions precedent to the making of
an advance of the Loans, advance proceeds of its Ratable Loan, in an amount
equal to its Pro Rata Share of such drawing, which advance shall be made to
Administrative Agent to reimburse Administrative Agent, for its own account, for
such drawing.  Each of the Banks further acknowledges that its obligation to
fund its Pro Rata Share of drawings under Letters of Credit as aforesaid shall
survive the Banks' termination of this Agreement or enforcement of remedies
hereunder or under the other Loan Documents.  In the event that any Ratable Loan
cannot for any reason be made on the date otherwise required above (including,
without limitation, as a result of the commencement of a proceeding under any
applicable bankruptcy or insolvency Law with respect to Borrower), then each
Bank shall purchase (on or as of the date such Ratable Loan would otherwise have
been made) from Administrative Agent a Participation interest in any
unreimbursed drawing in an amount equal to its Pro Rata Share of such
unreimbursed drawing.

             (h)        Borrower agrees, upon the occurrence of an Event of
Default and at the written request of Administrative Agent, (1) to deposit with
Administrative Agent cash collateral in the amount of all the outstanding
Letters of Credit, which cash collateral shall be held by Administrative Agent
as security for Borrower's obligations in connection with the Letters of Credit
and (2) to execute and deliver to Administrative Agent such documents as
Administrative Agent reasonably requests to confirm and perfect the assignment
of such cash collateral to Administrative Agent.

             Section 2.17     Swing Loans.

             (a)         During the term of this Agreement, the Swing Lender
agrees, on the terms and conditions set forth in this Agreement, to make
advances to Borrower pursuant to this Section from time to time in amounts such
that (i) the aggregate of such advance and amount of Swing Loans theretofore
advanced and still outstanding does not at any time exceed the Swing Loan
Commitment and (ii) the amount of such advance does not exceed the Available
Total Loan Commitment.  Each advance under this Section shall be in an aggregate
principal amount of $1,000,000 or a larger multiple of $100,000 (except that any
such advance may be in the aggregate available amount of Swing Loans determined
in accordance with the immediately preceding sentence).  With the foregoing
limits, Borrower may borrow under this Section, repay or, to the extent
permitted by Section 2.09, prepay Swing Loans and reborrow under this Section at
any time during the term of this Agreement.              (b)        The Swing
Lender shall, on behalf of Borrower (which hereby irrevocably directs the Swing
Lender to act on its behalf), on notice given by the Swing Lender no later than
1:00 p.m. (New York time) on the Banking Day immediately following the funding
of any Swing Loan, request each Bank to make, and each Bank hereby agrees to
make, an advance of its Ratable Loan, in an amount (with respect to each Bank,
its "Swing Loan Refund Amount") equal to such Bank's Pro Rata Share of the
aggregate principal amount of the Swing Loans (the "Refunded Swing Loans")
outstanding on the date of such notice, to repay the Swing Lender.  Unless any
of the events described in paragraph (5) of Section 9.01 with respect to
Borrower shall have occurred and be continuing (in which case the procedures of
paragraph (c) of this Section shall apply), each Bank shall make such advance of
its Ratable Loan available to Administrative Agent at Administrative Agent's
Office in immediately available funds, not later than 1:00 p.m. (New York time),
on the third Banking Day immediately following the date of such notice. 
Administrative Agent shall pay the proceeds of such advance of Ratable Loans to
the Swing Lender, which shall immediately apply such proceeds to repay Refunded
Swing Loans.  Effective on the day such advances of Ratable Loans are made, the
portion of the Swing Loans so paid shall no longer be outstanding as Swing
Loans, shall no longer be due as Swing Loans under the Swing Loan Note held by
the Swing Lender, and shall be due as Ratable Loans under the respective Ratable
Loan Notes issued to the Banks (including the Swing Lender).  Borrower
authorizes the Swing Lender to charge Borrower's accounts with Administrative
Agent (up to the amount available in each such accounts) in order to immediately
pay the amount of such Refunded Swing Loans to the extent amounts received from
the Banks are not sufficient to repay in full such Refunded Swing Loans.

             (c)         If, prior to the time advances of Ratable Loans would
have otherwise been made pursuant to paragraph (b) of this Section, one of the
events described in paragraph (5) of Section 9.01 with respect to the Borrower
shall have occurred and be continuing, each Bank shall, on the date such
advances were to have been made pursuant to the notice referred to in paragraph
(b) of this Section (the "Refunding Date"), purchase an undivided participating
interest in the Swing Loans in an amount equal to such Bank's Swing Loan Refund
Amount.  On the Refunding Date, each Bank shall transfer to the Swing Lender, in
immediately available funds, such Bank's Swing Loan Refund Amount, and upon
receipt thereof, the Swing Lender shall deliver to such Bank a Swing Loan
participation certificate dated the date of the Swing Lender's receipt of such
funds and in the Swing Loan Refund Amount of such Bank.

             (d)        Whenever, at any time after the Swing Lender has
received from any Bank such Bank's Swing Loan Refund Amount pursuant to
paragraph (c) of this Section, the Swing Lender receives any payment on account
of the Swing Loans in which the Banks have purchased Participations pursuant to
said paragraph (c), the Swing Lender will promptly distribute to each such Bank
its ratable share (determined on the basis of the Swing Loan Refund Amounts of
all of the Banks) of such payment (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Bank's
participating interest was outstanding and funded); provided, however, that in
the event that such payment received by the Swing Lender is required to be
returned, such Bank will return to the Swing Lender any portion thereof
previously distributed to it by the Swing Lender.              (e)         Each
Bank's obligation to transfer the amount of a Loan to the Swing Lender as
provided in paragraph (b) of this Section or to purchase a participating
interest pursuant to paragraph (c) of this Section shall be absolute and
unconditional and shall not be affected by any circumstance, including, without
limitation, (i) any set-off, counterclaim, recoupment, defense or other right
which such Bank, Borrower or any other Person may have against the Swing Lender
or any other Person, (ii) the occurrence or continuance of a Default or an Event
of Default, the termination or reduction of the Loan Commitments or the
non-satisfaction of any condition precedent to the making of any advance of the
Loans, (iii) any adverse change in the condition (financial or otherwise) of
Borrower or any other Person, (iv) any breach of this Agreement by Borrower, any
other Bank or any other Person or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

             (f)         Notwithstanding anything above in this Section or
elsewhere in this Agreement to the contrary, in the event that the Swing Lender
funds a Swing Loan hereunder when it has actual knowledge that a monetary
Default, or material Event of Default (which, for the avoidance of doubt shall
include any violation of any provision of Article VII or Article VIII) has
occurred and is continuing, the Banks shall have the option, but not the
obligation, to make Ratable Loans to fund their ratable shares of such Swing
Loan as contemplated in paragraph (b) of this Section or to purchase
Participations as contemplated in paragraph (c) of this Section.

             (g)        For purposes of Article III, Swing Loans shall be deemed
to be LIBOR Loans.

             Section 2.18     Extension Of Maturity.   Borrower shall have the
option (the "Extension Option") to extend the original Maturity Date for a
period of one (1) year.  Subject to the conditions set forth below, Borrower may
exercise the Extension Option by delivering a written notice to Administrative
Agent not less than ninety (90) days prior to the original Maturity Date (a
"Notice to Extend"), stating that Borrower has elected to extend the original
Maturity Date for one (1) year.  Borrower's delivery of the Notice to Extend
shall be irrevocable and Borrower's right to exercise the Extension Option shall
be subject to the following terms and conditions:  (i) there shall exist no
Event of Default on both the date Borrower delivers the Notice to Extend to
Administrative Agent and on the original Maturity Date, (ii) Borrower shall have
paid to Administrative Agent for the account of each Bank an extension fee equal
to 0.15% of such Bank's Loan Commitment simultaneously with delivery of the
Notice to Extend and (iii) Borrower shall be in compliance with the covenants
contained in Articles VII and VIII, as evidenced by a certificate from Borrower
of the sort required by paragraph (3) of Section 6.09 (based on financial
results for the most recent calendar quarter for which Borrower is required to
report financial results).

             Section 2.19     Additional Loan Commitments.

             (a)         Borrower may, from time to time, up to a maximum of
three (3) requests, request the Banks to increase their Loan Commitments, so as
to increase the Total Loan Commitment to an amount no greater than the sum of
the Accordion Amount plus $500,000,000 less the amount of any reduction of the
Total Loan Commitment pursuant to Section 2.10.  The increase in the Total Loan
Commitment pursuant to any such particular request shall be at least an amount
(the "Minimum Request") equal to the lesser of (x) $50,000,000 or (y) the
Accordion Amount less all previous increases in the Total Loan Commitment
pursuant to this Section.  Borrower shall make each such request by giving
notice to Syndication Agent no later than forty-five (45) days prior to the date
(the "Syndication Expiration Date") that is twenty-seven (27) months after the
Closing Date, which notice shall set forth the amount (which shall be no less
than the Minimum Request) of the requested increase in the Total Loan Commitment
(the "Requested Increase") and such other details with respect to such increase
as Syndication Agent shall reasonably request.  Syndication Agent will use its
best efforts, with the assistance of Borrower, to arrange a syndicate of Banks
with Loan Commitments (including the then-existing Loan Commitments) aggregating
the then existing Total Loan Commitment plus the Requested Increase.  Upon
receipt of notice as aforesaid from Borrower, Syndication Agent shall promptly
send a copy of such notice to each Bank and shall request that each Bank
increase its Loan Commitment by an amount equal to its Pro Rata Share of the
Requested Increase (the "First Solicitation").  Each Bank shall have the right,
but not the obligation, to increase its Loan Commitment by an amount equal to
its Pro Rata Share of the Requested Increase, and shall have a period of fifteen
(15) days from the First Solicitation to notify Syndication Agent whether or not
such Bank elects so to increase its Loan Commitment.  Any Bank that fails to
respond to the First Solicitation within such fifteen (15)-day period will be
deemed to have elected not to increase its Loan Commitment.  If all Banks elect
to increase their respective Loan Commitments by amounts equal to their
respective Pro Rata Shares of the Requested Increase, Syndication Agent shall so
notify Borrower, Administrative Agent and each of the Banks, and Borrower shall
proceed in accordance with paragraph (b) below.  If any Bank (any such Bank, a
"Declining Bank") shall not elect or shall be deemed to have elected not to
increase its Loan Commitment as aforesaid, (i) the amount of such Declining
Bank's Loan Commitment shall be unchanged, (ii) Syndication Agent shall notify
Borrower, Administrative Agent and each of the Banks as to which Banks have
elected to increase their Loan Commitments and by what amounts and (iii) if
Borrower so requests, Syndication Agent shall either (A) solicit from the Banks
that elected to increase their respective Loan Commitments a further increase in
their Loan Commitments in an aggregate amount equal to all or any portion of the
aggregate amount of the Declining Banks' Pro Rata Shares of the Requested
Increase (the "Shortfall") or (B) submit a list of proposed syndicate members
that are not then a party to this Agreement to Borrower for its review and
approval (such approval not to be unreasonably withheld or delayed) in order to
obtain additional commitments in an amount equal to the Shortfall.  From and
after the Syndication Expiration Date, Syndication Agent shall have no further
obligation to syndicate the Facility or to obtain or accept any additional Loan
Commitments.              (b)  In connection with increases to the Loan
Commitments of some or all of the Banks as provided in paragraph (a) above,
Borrower shall execute supplemental Ratable Loan Notes (the "Supplemental
Notes") evidencing such increases, as well as such other confirmatory
modifications to this Agreement as Syndication Agent shall reasonably request. 
In connection with the addition of lenders as a result of solicitations by
Syndication Agent pursuant to clause (B) of paragraph (a) above ("New Banks"),
Borrower, Administrative Agent and each New Bank shall execute an Acceptance
Letter in the form of EXHIBIT H, Borrower shall execute a Ratable Loan Note to
each New Bank in the amount of the New Bank's Loan Commitment (a "New Note") and
Borrower, Administrative Agent and the Banks shall execute such confirmatory
modifications to this Agreement as Administrative Agent shall reasonably
request, whereupon the New Bank shall become, and have the rights and
obligations of, a "Bank", with a Loan Commitment in the amount set forth in such
Acceptance Letter.  The Banks  shall have no right of approval with respect to a
New Bank's becoming a Bank or the amount of its Loan Commitment, provided,
however, that Syndication Agent shall have such right of approval, not to be
unreasonably withheld.  Each Supplemental Note and New Note shall constitute
"Ratable Loan Notes" for all purposes of this Agreement.              (c)  If at
the time a New Bank becomes a Bank (or a Bank increases its Loan Commitment)
pursuant to this Section there is any principal outstanding under the Ratable
Loan Notes of the previously admitted Banks (the "Existing Banks"), such New
Bank (or Bank increasing its Loan Commitment) shall remit to Administrative
Agent an amount equal to the Outstanding Percentage (as defined below)
multiplied by the Loan Commitment of the New Bank (or the amount of the increase
in the Loan Commitment of a Bank increasing its Loan Commitment), which amount
shall be deemed advanced under the Ratable Loan of the New Bank (or the Bank
increasing its Loan Commitment).  Administrative Agent shall pay such amount to
the Existing Banks in accordance with the Existing Banks' respective Pro Rata
Shares (as calculated immediately prior to the admission of the New Bank (or the
increase in a Bank's Loan Commitment)), and such payment shall effect an
automatic reduction of the outstanding principal balance under the respective
Ratable Loan Notes of the Existing Banks.  For purposes of this Section, the
term "Outstanding Percentage" means the ratio of (i) the aggregate outstanding
principal amount under the Ratable Notes of the Existing Banks, immediately
prior to the admission of the New Bank (or the increase in the Loan Commitment
of a Bank), to (ii) the aggregate of the Loan Commitments of the Existing Banks
(as increased pursuant to this Section, if applicable) and the New Bank.

ARTICLE III

YIELD PROTECTION; ILLEGALITY, ETC.

             Section 3.01     Additional Costs.  Borrower shall pay directly to
each Bank from time to time on demand such amounts as such Bank may determine to
be necessary to compensate it for any increased costs which such Bank determines
are attributable to its making or maintaining a LIBOR Loan or a LIBOR Bid Rate
Loan, or its obligation to make or maintain a LIBOR Loan or a LIBOR Bid Rate
Loan, or its obligation to Convert a Base Rate Loan to a LIBOR Loan hereunder,
or any reduction in any amount receivable by such Bank hereunder in respect of
its LIBOR Loan or LIBOR Bid Rate Loan(s) or such obligations (such increases in
costs and reductions in amounts receivable being herein called "Additional
Costs"), in each case resulting from any Regulatory Change which:

             (1)         changes the basis of taxation of any amounts payable to
such Bank under this Agreement or the Notes in respect of any such LIBOR Loan or
LIBOR Bid Rate Loan (other than changes in the rate of general corporate,
franchise, branch profit, net income or other income tax imposed on such Bank or
its Applicable Lending Office by the jurisdiction in which such Bank has its
principal office or such Applicable Lending Office); or              (2)        
(other than to the extent the LIBOR Reserve Requirement is taken into account in
determining the LIBOR Rate at the commencement of the applicable Interest
Period) imposes or modifies any reserve, special deposit, deposit insurance or
assessment, minimum capital, capital ratio or similar requirements relating to
any extensions of credit or other assets of, or any deposits with or other
liabilities of, such Bank (including any LIBOR Loan or LIBOR Bid Rate Loan or
any deposits referred to in the definition of "LIBOR Interest Rate" in Section
1.01), or any commitment of such Bank (including such Bank's Loan Commitment
hereunder); or

             (3)         imposes any other condition affecting this Agreement or
the Notes (or any of such extensions of credit or liabilities).

             Without limiting the effect of the provisions of the first
paragraph of this Section, in the event that, by reason of any Regulatory
Change, any Bank either (1) incurs Additional Costs based on or measured by the
excess above a specified level of the amount of a category of deposits of other
liabilities of such Bank which includes deposits by reference to which the LIBOR
Interest Rate is determined as provided in this Agreement or a category of
extensions of credit or other assets of such Bank which includes loans based on
the LIBOR Interest Rate or (2) becomes subject to restrictions on the amount of
such a category of liabilities or assets which it may hold, then, if such Bank
so elects by notice to Borrower (with a copy to Administrative Agent), the
obligation of such Bank to permit Elections of, to Continue, or to Convert Base
Rate Loans into, LIBOR Loans shall be suspended (in which case the provisions of
Section 3.04 shall be applicable) until such Regulatory Change ceases to be in
effect.

             Determinations and allocations by a Bank for purposes of this
Section of the effect of any Regulatory Change pursuant to the first or second
paragraph of this Section, on its costs or rate of return of making or
maintaining its Loan or portions thereof or on amounts receivable by it in
respect of its Loan or portions thereof, and the amounts required to compensate
such Bank under this Section, shall be included in a calculation of such amounts
given to Borrower and shall be conclusive absent manifest error.

             Section 3.02     Limitation on Types of Loans.  Anything herein to
the contrary notwithstanding, if, on or prior to the determination of the LIBOR
Interest Rate for any Interest Period:

             (1)         Administrative Agent reasonably determines (which
determination shall be conclusive), and provides Borrower, in writing, with
reasonable detail supporting such determination, that quotations of interest
rates for the relevant deposits referred to in the definition of "LIBOR Interest
Rate" in Section 1.01 are not being provided in the relevant amounts or for the
relevant maturities for purposes of determining rates of interest for the LIBOR
Loans or LIBOR Bid Rate Loans as provided in this Agreement; or

             (2)         a Bank reasonably determines (which determination shall
be conclusive), and provides Borrower, in writing, with reasonable detail
supporting such determination, and promptly notifies Administrative Agent that
the relevant rates of interest referred to in the definition of "LIBOR Interest
Rate" in Section 1.01 upon the basis of which the rate of interest for LIBOR
Loans or LIBOR Bid Rate Loans for such Interest Period is to be determined do
not adequately cover the cost to such Bank of making or maintaining such LIBOR
Loan or LIBOR Bid Rate Loan for such Interest Period;

then Administrative Agent shall give Borrower prompt notice thereof, and so long
as such condition remains in effect, the Banks (or, in the case of the
circumstances described in clause (2) above, the affected Bank) shall be under
no obligation to permit Elections of LIBOR Loans, to Convert Base Rate Loans
into LIBOR Loans or to Continue LIBOR Loans and Borrower shall, on the last
day(s) of the then current Interest Period(s) for the affected outstanding LIBOR
Loans or LIBOR Bid Rate Loans, either (x) prepay the affected LIBOR Loans or
LIBOR Bid Rate Loans or (y) Convert the affected LIBOR Loans into Base Rate
Loans in accordance with Section 2.12 or convert the rate of interest under the
affected LIBOR Bid Rate Loans to the rate applicable to Base Rate Loans by
following the same procedures as are applicable for Conversions into Base Rate
Loans set forth in Section 2.12.

             Section 3.03     Illegality.  Notwithstanding any other provision
of this Agreement, in the event that it becomes unlawful for any Bank or its
Applicable Lending Office to honor its obligation to make or maintain a LIBOR
Loan or LIBOR Bid Rate Loan hereunder, to allow Elections or Continuations of a
LIBOR Loan or to Convert a Base Rate Loan into a LIBOR Loan, then such Bank
shall promptly notify Administrative Agent and Borrower thereof and such Bank's
obligation to make or maintain a LIBOR Loan or LIBOR Bid Rate Loan, or to permit
Elections of, to Continue, or to Convert its Base Rate Loan into, a LIBOR Loan
shall be suspended (in which case the provisions of Section 3.04 shall be
applicable) until such time as such Bank may again make and maintain a LIBOR
Loan or a LIBOR Bid Rate Loan.

             Section 3.04     Treatment of Affected Loans.  If the obligations
of any Bank to make or maintain a LIBOR Loan or a LIBOR Bid Rate Loan, or to
permit an Election of a LIBOR Loan, to Continue its LIBOR Loan, or to Convert
its Base Rate Loan into a LIBOR Loan, are suspended pursuant to Sections 3.01 or
3.03 (each LIBOR Loan or LIBOR Bid Rate Loan so affected being herein called an
"Affected Loan"), such Bank's Affected Loan shall be automatically Converted
into a Base Rate Loan (or, in the case of an Affected Loan that is a LIBOR Bid
Rate Loan, the interest rate thereon shall be converted to the rate applicable
to Base Rate Loans) on the last day of the then current Interest Period for the
Affected Loan (or, in the case of a Conversion (or conversion) required by
Sections 3.01 or 3.03, on such earlier date as such Bank may specify to
Borrower).

             To the extent that such Bank's Affected Loan has been so Converted
(or the interest rate thereon so converted), all payments and prepayments of
principal which would otherwise be applied to such Bank's Affected Loan shall be
applied instead to its Base Rate Loan (or to its LIBOR Bid Rate Loan bearing
interest at the converted rate) and such Bank shall have no obligation to
Convert its Base Rate Loan into a LIBOR Loan.

             Section 3.05     Certain Compensation.  Other than in connection
with a Conversion of an Affected Loan, Borrower shall pay to Administrative
Agent for the account of the applicable Bank, upon the request of such Bank
through Administrative Agent which request includes a calculation of the
amount(s) due, such amount or amounts as shall be sufficient (in the reasonable
opinion of such Bank) to compensate it for any non-administrative, actual loss,
cost or expense which such Bank reasonably determines is attributable to:

             (1)         any payment or prepayment of a LIBOR Loan or Bid Rate
Loan made by such Bank, or any Conversion or Continuation of a LIBOR Loan (or
conversion of the rate of interest on a LIBOR Bid Rate Loan) made by such Bank,
in any such case on a date other than the last day of an applicable Interest
Period, whether by reason of acceleration or otherwise; or

             (2)         any failure by Borrower for any reason to Convert a
Base Rate Loan or a LIBOR Loan or Continue a LIBOR Loan to be Converted or
Continued by such Bank on the date specified therefor in the relevant notice
under Section 2.14; or

             (3)         any failure by Borrower to borrow (or to qualify for a
borrowing of) a LIBOR Loan or Bid Rate Loan which would otherwise be made
hereunder on the date specified in the relevant Election notice under Section
2.14 or Bid Rate Quote acceptance under Section 2.02(e) given or submitted by
Borrower.

             Without limiting the foregoing, such compensation shall include any
loss incurred in obtaining, liquidating or employing deposits from third
parties, but excluding loss of margin for the period after the date of such
payment, prepayment, Conversion or Continuation (or failure to Convert, Continue
or borrow).  A determination of any Bank as to the amounts payable pursuant to
this Section shall be conclusive absent manifest error.

             Section 3.06     Capital Adequacy.  If any Bank shall have
determined that, after the date hereof, the adoption of any applicable law, rule
or regulation regarding capital adequacy, or any change therein, or any change
in the interpretation or administration thereof by any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or any request or directive regarding capital adequacy
(whether or not having the force of law) of any such Governmental Authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on capital of such Bank (or its Parent) as a consequence of such
Bank's obligations hereunder to a level below that which such Bank (or its
Parent) could have achieved but for such adoption, change, request or directive
(taking into consideration its policies with respect to capital adequacy) by an
amount deemed by such Bank to be material, then from time to time, within
fifteen (15) days after demand by such Bank (with a copy to Administrative
Agent), Borrower shall pay to such Bank such additional amount or amounts as
will compensate such Bank (or its Parent) for such reduction.  A certificate of
any Bank claiming compensation under this Section, setting forth in reasonable
detail the basis therefor, shall be conclusive absent manifest error.

             Section 3.07     Substitution of Banks.  If any Bank (an "Affected
Bank") (1) makes demand upon Borrower for (or if Borrower is otherwise required
to pay) Additional Costs pursuant to Section 3.01 or (2) is unable to make or
maintain a LIBOR Loan or LIBOR Bid Rate Loan as a result of a condition
described in Section 3.03 or clause (2) of Section 3.02, Borrower may, within
ninety (90) days of receipt of such demand or notice (or the occurrence of such
other event causing Borrower to be required to pay Additional Costs or causing
said Section 3.03 or clause (2) of Section 3.02 to be applicable), as the case
may be, give written notice (a "Replacement Notice") to Administrative Agent and
to each Bank of Borrower's intention either (x) to prepay in full the Affected
Bank's Note and to terminate the Affected Bank's entire Loan Commitment or (y)
to replace the Affected Bank with another financial institution (the
"Replacement Bank") designated in such Replacement Notice.              In the
event Borrower opts to give the notice provided for in clause (x) above, and if
the Affected Bank shall not agree within thirty (30) days of its receipt thereof
to waive the payment of the Additional Costs in question or the effect of the
circumstances described in Section 3.03 or clause (2) of Section 3.02, then, so
long as no Default or Event of Default shall exist, Borrower may
(notwithstanding the provisions of clause (2) of Section 2.10(a)) terminate the
Affected Bank's entire Loan Commitment, provided that in connection therewith it
pays to the Affected Bank all outstanding principal and accrued and unpaid
interest under the Affected Bank's Note, together with all other amounts, if
any, due from Borrower to the Affected Bank, including all amounts properly
demanded and unreimbursed under Sections 3.01 and 3.05.

             In the event Borrower opts to give the notice provided for in
clause (y) above, and if (i) Administrative Agent shall, within thirty (30) days
of its receipt of the Replacement Notice, notify Borrower and each Bank in
writing that the Replacement Bank is reasonably satisfactory to Administrative
Agent and (ii) the Affected Bank shall not, prior to the end of such thirty
(30)-day period, agree to waive the payment of the Additional Costs in question
or the effect of the circumstances described in Section 3.03 or clause (2) of
Section 3.02, then the Affected Bank shall, so long as no Default or Event of
Default shall exist, assign its Note and all of its rights and obligations under
this Agreement to the Replacement Bank, and the Replacement Bank shall assume
all of the Affected Bank's rights and obligations, pursuant to an agreement,
substantially in the form of an Assignment and Assumption Agreement, executed by
the Affected Bank and the Replacement Bank.  In connection with such assignment
and assumption, the Replacement Bank shall pay to the Affected Bank an amount
equal to the outstanding principal amount under the Affected Bank's Note plus
all interest accrued thereon, plus all other amounts, if any (other than the
Additional Costs in question), then due and payable to the Affected Bank;
provided, however, that prior to or simultaneously with any such assignment and
assumption, Borrower shall have paid to such Affected Bank all amounts properly
demanded and unreimbursed under Sections 3.01 and 3.05.  Upon the effective date
of such assignment and assumption, the Replacement Bank shall become a Bank
Party to this Agreement and shall have all the rights and obligations of a Bank
as set forth in such Assignment and Assumption Agreement, and the Affected Bank
shall be released from its obligations hereunder, and no further consent or
action by any party shall be required.  Upon the consummation of any assignment
pursuant to this Section, a substitute Ratable Loan Note (and, if applicable,
Swing Loan Note) shall be issued to the Replacement Bank by Borrower, in
exchange for the return of the Affected Bank's Ratable Loan Note (and, if
applicable, Swing Loan Note).  The obligations evidenced by such substitute note
shall constitute "Obligations" for all purposes of this Agreement and the other
Loan Documents.  In connection with Borrower's execution of substitute notes as
aforesaid, Borrower shall deliver to Administrative Agent evidence, satisfactory
to Administrative Agent, of all requisite corporate action to authorize
Borrower's execution and delivery of the substitute notes and any related
documents.  If the Replacement Bank is not incorporated under the Laws of the
United States of America or a state thereof, it shall, prior to the first date
on which interest or fees are payable hereunder for its account, deliver to
Borrower and Administrative Agent certification as to exemption from deduction
or withholding of any United States federal income taxes in accordance with
Section 10.13.  Each Replacement Bank shall be deemed to have made the
representations contained in, and shall be bound by the provisions of, Section
10.13.              Borrower, Administrative Agent and the Banks shall execute
such modifications to the Loan Documents as shall be reasonably required in
connection with and to effectuate the foregoing.

             Section 3.08     Applicability.  The provisions of this Article III
shall be applied to Borrower so as not to discriminate against Borrower
vis-a-vis similarly situated customers of the Banks.

ARTICLE IV

CONDITIONS PRECEDENT

             Section 4.01     Conditions Precedent to the Initial Advance.  The
obligations of the Banks hereunder and the obligation of each Bank to make the
Initial Advance are subject to the condition precedent that Co-Agents shall have
received and approved on or before the Closing Date (other than with respect to
paragraph (10) below which shall be required prior to the Initial Advance) each
of the following documents, and each of the following requirements shall have
been fulfilled:

             (1)         Fees and Expenses.  The payment of (a) all fees and
expenses incurred by Co-Agents and Administrative Agent (including, without
limitation, the reasonable fees and expenses of legal counsel) and (b) those
fees specified in the Supplemental Fee Letter to be paid by Borrower on or
before the Closing Date;

             (2)         Loan Agreement and Notes.  This Agreement, the Ratable
Loan Notes for each of the Banks signatory hereto, the Bid Rate Loan Note for
Administrative Agent, and the Swing Note for the Swing Lender, each duly
executed by Borrower;

             (3)         Financial Statements.  (a) Audited Borrower's
Consolidated Financial Statements as of and for the year ended December 31, 2000
and (b) unaudited Borrower's Consolidated Financial Statements, certified by the
chief financial officer thereof, as of and for the quarter ended March 31, 2001;

             (4)         Evidence of Formation of Borrower.  Certified (as of
the Closing Date) copies of Borrower's certificate of incorporation and by-laws,
with all amendments thereto, and a certificate of the Secretary of State of the
jurisdiction of formation as to its good standing therein;

             (5)         Evidence of All Corporate Action.  Certified (as of the
Closing Date) copies of all documents evidencing the corporate action taken by
Borrower authorizing the execution, delivery and performance of the Loan
Documents and each other document to be delivered by or on behalf of Borrower
pursuant to this Agreement;

             (6)         Incumbency and Signature Certificate of Borrower.  A
certificate (dated as of the Closing Date) of the secretary of Borrower
certifying the names and true signatures of each person authorized to sign on
behalf of Borrower;

             (7)         Solvency Certificate.  A duly executed Solvency
Certificate;              (8)         Opinion of Counsel for Borrower.  A
favorable opinion, dated the Closing Date, of Goodwin Procter LLP, counsel for
Borrower, as to such matters as Administrative Agent may reasonably request;

             (9)         Authorization Letter.  The Authorization Letter, duly
executed by Borrower;

             (10)       Request for Advance.  A request for an advance in
accordance with Section 2.04;

             (11)       Certificate.  The following statements shall be true and
Administrative Agent shall have received a certificate dated the Closing Date
signed by a duly authorized signatory of Borrower stating, to the best of the
certifying party's knowledge, the following:

   (a)      All representations and warranties contained in this Agreement and
in each of the other Loan Documents are true and correct on and as of the
Closing Date as though made on and as of such date, and

   (b)     No Default or Event of Default has occurred and is continuing, or
could result from the transactions contemplated by this Agreement and the other
Loan Documents;

             (12)       Supplemental Fee Letter.  The Supplemental Fee Letter,
duly executed by Borrower;

             (13)       Covenant Compliance.  A covenant compliance certificate
of the sort required by paragraph (3) of Section 6.09 for the most recent
calendar quarter for which Borrower is required to report financial results;

             (14)       Material Adverse Change.  There shall exist no Material
Adverse Change;

             (15)       Termination of Existing Credit Facility.  Evidence of
termination of the existing $600,000,000 unsecured credit facility to Borrower;
and

             (16)       Additional Materials.  Such other approvals, documents,
instruments or opinions as Administrative Agent or any Co-Agent may reasonably
request.

             Section 4.02     Conditions Precedent to Advances After the Initial
Advance.  The obligation of each Bank to make advances of the Loans subsequent
to the Initial Advance shall be subject to satisfaction of the following
conditions precedent:

             (1)         All conditions of Section 4.01 shall have been and
remain satisfied as of the date of the advance;

             (2)         No Default or Event of Default shall have occurred and
be continuing as of the date of the advance or would result from the making of
the advance;              (3)         Each of the representations and warranties
contained in this Agreement and in each of the other Loan Documents shall be
true and correct in all material respects as of the date of the advance; and

             (4)         Administrative Agent shall have received a request for
an advance in accordance with Section 2.04.

             Section 4.03     Deemed Representations.  Each request by Borrower
for, and acceptance by Borrower of, an advance of proceeds of the Loans shall
constitute a representation and warranty by Borrower that, as of both the date
of such request and the date of the advance (1) no Default or Event of Default
has occurred and is continuing or would result from the making of the advance
and (2) each representation or warranty contained in this Agreement or the other
Loan Documents is true and correct in all material respects.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

             Borrower represents and warrants to Administrative Agent and each
Bank as follows:

             Section 5.01     Due Organization.  Borrower is duly organized,
validly existing and in good standing under the Laws of the jurisdiction of its
organization, has the power and authority to own its assets and to transact the
business in which it is now engaged, and, if applicable, is duly qualified for
the conduct of business and in good standing under the Laws of each other
jurisdiction in which such qualification is required and where the failure to be
so qualified would cause a Material Adverse Change.

             Section 5.02     Power and Authority; No Conflicts; Compliance With
Laws.  The execution, delivery and performance of the obligations required to be
performed by Borrower of the Loan Documents does not and will not (a) require
the consent or approval of its shareholders or such consent or approval has been
obtained, (b) contravene either its certificate of incorporation or by-laws, (c)
to the best of Borrower's knowledge, violate any provision of, or require any
filing, registration, consent or approval under, any Law (including, without
limitation, Regulation U), order, writ, judgment, injunction, decree,
determination or award presently in effect having applicability to it, (d)
result in a breach of or constitute a default under or require any consent under
any indenture or loan or credit agreement or any other agreement, lease or
instrument to which it may be a party or by which it or its properties may be
bound or affected except for consents which have been obtained, (e) result in,
or require, the creation or imposition of any Lien, upon or with respect to any
of its properties now owned or hereafter acquired or (f) to the best of
Borrower's knowledge, cause it to be in default under any such Law, order, writ,
judgment, injunction, decree, determination or award or any such indenture,
agreement, lease or instrument; to the best of its knowledge, Borrower is in
material compliance with all Laws applicable to it and its properties.

             Section 5.03     Legally Enforceable Agreements.  Each Loan
Document is a legal, valid and binding obligation of Borrower, enforceable
against Borrower in accordance with its terms, except to the extent that such
enforcement may be limited by applicable bankruptcy, insolvency and other
similar Laws affecting creditors' rights generally.              Section
5.04     Litigation.  There are no actions, suits or proceedings pending or, to
its knowledge, threatened against Borrower or any of its Affiliates before any
court or arbitrator or any Governmental Authority which are reasonably likely to
result in a Material Adverse Change.

             Section 5.05     Good Title to Properties.  Borrower and each of
its Material Affiliates have good, marketable and legal title to all of the
properties and assets each of them purports to own (including, without
limitation, those reflected in the Consolidated Financial Statements referred to
in Section 5.13), only with exceptions which do not materially detract from the
value of such property or assets or the use thereof in Borrower's and such
Material Affiliate's business, and except to the extent that any such properties
and assets have been encumbered or disposed of since the date of such financial
statements without violating any of the covenants contained in Article VII or
elsewhere in this Agreement.  Borrower and its Material Affiliates enjoy
peaceful and undisturbed possession of all leased property necessary in any
material respect in the conduct of their respective businesses.  All such leases
are valid and subsisting and are in full force and effect.

             Section 5.06     Taxes.  Borrower has filed all tax returns
(federal, state and local) required to be filed and has paid all taxes,
assessments and governmental charges and levies due and payable without the
imposition of a penalty, including interest and penalties, except to the extent
they are the subject of a Good Faith Contest.

             Section 5.07     ERISA.  Borrower is in compliance in all material
respects with all applicable provisions of ERISA.  Neither a Reportable Event
nor a Prohibited Transaction has occurred with respect to any Plan which could
result in liability of Borrower; no notice of intent to terminate a Plan has
been filed nor has any Plan been terminated within the past five (5) years; no
circumstance exists which constitutes grounds under Section 4042 of ERISA
entitling the PBGC to institute proceedings to terminate, or appoint a trustee
to administer, a Plan, nor has the PBGC instituted any such proceedings;
Borrower and the ERISA Affiliates have not completely or partially withdrawn
under Sections 4201 or 4204 of ERISA from a Multiemployer Plan; Borrower and the
ERISA Affiliates have met the minimum funding requirements of Section 412 of the
Code and Section 302 of ERISA of each with respect to the Plans of each and
there is no material "Unfunded Current Liability" (as such quoted term is
defined in ERISA) with respect to any Plan established or maintained by each;
and Borrower and the ERISA Affiliates have not incurred any liability to the
PBGC under ERISA (other than for the payment of premiums under Section 4007 of
ERISA).  No part of the funds to be used by Borrower in satisfaction of its
obligations under this Agreement constitute "plan assets" of any "employee
benefit plan" within the meaning of ERISA or of any "plan" within the meaning of
Section 4975(e)(1) of the Code, as interpreted by the Internal Revenue Service
and the U.S. Department of Labor in rules, regulations, releases, bulletins or
as interpreted under applicable case law.

             Section 5.08     No Default on Outstanding Judgments or Orders. 
Borrower and each of its Material Affiliates have satisfied all judgments which
are not being appealed or which are not fully covered by insurance, and are not
in default with respect to any judgment, order, writ, injunction, decree, rule
or regulation of any court, arbitrator or federal, state, municipal or other
Governmental Authority, commission, board, bureau, agency or instrumentality,
domestic or foreign.              Section 5.09     No Defaults on Other
Agreements.  Except as disclosed to Co-Agents and Administrative Agent in
writing, Borrower is not a party to any indenture, loan or credit agreement or
any lease or other agreement or instrument or subject to any partnership, trust
or other restriction which is likely to result in a Material Adverse Change. 
Borrower is not in default in any respect in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
agreement or instrument which is likely to result in a Material Adverse Change.

             Section 5.10     Government Regulation.  Borrower is not subject to
regulation under the Investment Company Act of 1940 or any statute or regulation
limiting its ability to incur indebtedness for money borrowed as contemplated
hereby.

             Section 5.11     Environmental Protection.  To the best of
Borrower's knowledge, none of Borrower's or its Material Affiliates' properties
contains any Hazardous Materials that, under any Environmental Law currently in
effect, (1) would impose liability on Borrower that is likely to result in a
Material Adverse Change or (2) is likely to result in the imposition of a Lien
on any assets of Borrower or its Material Affiliates, in each case if not
properly handled in accordance with applicable Law or not covered by insurance
or a bond, in either case reasonably satisfactory to Co-Agents.  To the best of
Borrower's knowledge, neither it nor any of its Material Affiliates is in
material violation of, or subject to any existing, pending or threatened
material investigation or proceeding by any Governmental Authority under any
Environmental Law.

             Section 5.12     Solvency.  Borrower is, and upon consummation of
the transactions contemplated by this Agreement, the other Loan Documents and
any other documents, instruments or agreements relating thereto, will be,
Solvent.

             Section 5.13     Financial Statements.  The Borrower's Consolidated
Financial Statements most recently delivered to the Banks pursuant to the terms
of this Agreement are in all material respects complete and correct and fairly
present the financial condition of the subject thereof as of the dates of and
for the periods covered by such statements, all in accordance with GAAP.  There
has been no Material Adverse Change since the date of such most recently
delivered Borrower's Consolidated Financial Statements.

             Section 5.14     Valid Existence of Affiliates.  At the Closing
Date, the only Material Affiliates of Borrower are listed on EXHIBIT C.  Each
Material Affiliate is a corporation, partnership or limited liability company
duly organized and existing in good standing under the Laws of the jurisdiction
of its formation.  As to each Material Affiliate, its correct name, the
jurisdiction of its formation, Borrower's percentage of beneficial interest
therein, and the type of business in which it is primarily engaged, are set
forth on said EXHIBIT C.  Borrower and each of its Material Affiliates have the
power to own their respective properties and to carry on their respective
businesses now being conducted.  Each Material Affiliate is duly qualified as a
foreign corporation to do business and is in good standing in every jurisdiction
in which the nature of the respective businesses conducted by it or its
respective properties, owned or held under lease, make such qualification
necessary and where the failure to be so qualified would cause a Material
Adverse Change.              Section 5.15     Insurance.  Borrower and each of
its Material Affiliates have in force paid insurance with financially sound and
reputable insurance companies or associations in such amounts and covering such
risks as are usually carried by companies engaged in the same type of business
and similarly situated.

             Section 5.16     Accuracy of Information; Full Disclosure.  Neither
this Agreement nor any documents, financial statements, reports, notices,
schedules, certificates, statements or other writings furnished by or on behalf
of Borrower to Administrative Agent or any Bank in connection with the
negotiation of this Agreement or the consummation of the transactions
contemplated hereby, or required herein to be furnished by or on behalf of
Borrower (other than projections which are made by Borrower in good faith),
contains any untrue or misleading statement of a material fact or omits a
material fact necessary to make the statements herein or therein not
misleading.  To the best of Borrower's knowledge, there is no fact which
Borrower has not disclosed to Administrative Agent and the Banks in writing
which materially affects adversely nor, so far as Borrower can now foresee, will
materially affect adversely the business affairs or financial condition of
Borrower or the ability of Borrower to perform this Agreement and the other Loan
Documents.

ARTICLE VI

AFFIRMATIVE COVENANTS

             So long as any of the Notes shall remain unpaid or the Loan
Commitments remain in effect, or any other amount is owing by Borrower to any
Bank Party hereunder or under any other Loan Document, Borrower shall, and, in
the case of Sections 6.01 through 6.07, inclusive, shall cause each of its
Material Affiliates to:

             Section 6.01     Maintenance of Existence.  Preserve and maintain
its legal existence and good standing in the jurisdiction of its organization,
and qualify and remain qualified as a foreign entity in each other jurisdiction
in which such qualification is required except to the extent that failure to be
so qualified in such other jurisdictions is not likely to result in a Material
Adverse Change.

             Section 6.02     Maintenance of Records.  Keep adequate records and
books of account, in which complete entries will be made reflecting all of its
financial transactions, in accordance with GAAP.

             Section 6.03     Maintenance of Insurance.  At all times, maintain
and keep in force insurance with financially sound and reputable insurance
companies or associations in such amounts and covering such risks as are usually
carried by companies engaged in the same type of business and similarly
situated, which insurance shall be acceptable to Administrative Agent and may
provide for reasonable deductibility from coverage thereof.  In connection with
the foregoing, it is understood that Borrower's earthquake insurance coverage in
place as of the Closing Date is acceptable to Administrative Agent.             
Section 6.04     Compliance with Laws; Payment of Taxes.  Comply in all material
respects with all Laws applicable to it or to any of its properties or any part
thereof, such compliance to include, without limitation, paying before the same
become delinquent all taxes, assessments and governmental charges imposed upon
it or upon its property, except to the extent they are the subject of a Good
Faith Contest.

             Section 6.05     Right of Inspection.  At any reasonable time and
from time to time upon reasonable notice, permit Administrative Agent or any
Bank or any agent or representative thereof to examine and make copies and
abstracts from its records and books of account and visit its properties and to
discuss its affairs, finances and accounts with the independent accountants of
Borrower.

             Section 6.06     Compliance With Environmental Laws.  Comply in all
material respects with all applicable Environmental Laws and timely pay or cause
to be paid all costs and expenses incurred in connection with such compliance,
except to the extent there is a Good Faith Contest.

             Section 6.07     Maintenance of Properties.  Do all things
reasonably necessary to maintain, preserve, protect and keep its properties in
good repair, working order and condition except where the cost thereof is not in
Borrower's best interests and the failure to do so would not result in a
Material Adverse Change.

             Section 6.08     Payment of Costs.  Pay all costs and expenses
required for the satisfaction of the conditions of this Agreement.

             Section 6.09     Reporting and Miscellaneous Document
Requirements.  Furnish directly to Administrative Agent (who shall provide,
promptly upon receipt, to each of the Banks):

             (1)         Annual Financial Statements.  As soon as available and
in any event within ninety (90) days after the end of each Fiscal Year,
Borrower's Consolidated Financial Statements as of the end of and for such
Fiscal Year, in reasonable detail and stating in comparative form the respective
figures for the corresponding date and period in the prior Fiscal Year and
audited by Borrower's Accountants;

             (2)         Quarterly Financial Statements.  As soon as available
and in any event within forty-five (45) days after the end of each calendar
quarter (other than the last quarter of the Fiscal Year), the unaudited
Borrower's Consolidated Financial Statements as of the end of and for such
calendar quarter, in reasonable detail and stating in comparative form the
respective figures for the corresponding date and period in the prior Fiscal
Year;

             (3)         Certificate of No Default and Financial Compliance. 
Within ninety (90) days after the end of each Fiscal Year and within forty-five
(45) days after the end of each calendar quarter, a certificate of Borrower's
chief financial officer or treasurer (a) stating that, to the best of his or her
knowledge, no Default or Event of Default has occurred and is continuing, or if
a Default or Event of Default has occurred and is continuing, specifying the
nature thereof and the action which is proposed to be taken with respect
thereto; (b) stating that the covenants contained in Sections 7.02, 7.03 and
7.04 and in Article VIII have been complied with (or specifying those that have
not been complied with) and including computations demonstrating such compliance
(or non-compliance); (c) setting forth the details of all items comprising Total
Outstanding Indebtedness, Secured Indebtedness, Unencumbered Combined EBITDA,
Interest Expense and Unsecured Indebtedness (including amount, maturity,
interest rate and amortization requirements with respect to all Indebtedness and
including an occupancy report for each Unencumbered Wholly-Owned Asset for each
of the preceding four (4) calendar quarters and for such four (4) calendar
quarter-period as a whole); and (d) only at the end of each Fiscal Year, stating
Borrower's taxable income;              (4)         Certificate of Borrower's
Accountants.  Simultaneously with the delivery of the annual financial
statements required by paragraph (1) of this Section, (a) a statement of
Borrower's Accountants who audited such financial statements comparing the
computations set forth in the financial compliance certificate required by
paragraph (3) of this Section to the audited financial statements required by
paragraph (1) of this Section and (b) when the audited financial statements
required by paragraph (1) of this Section have a qualified auditor's opinion, a
statement of Borrower's Accountants who audited such financial statements of
whether any Default or Event of Default has occurred and is continuing;

             (5)         Notice of Litigation.  Promptly after the commencement
and knowledge thereof, notice of all actions, suits, and proceedings before any
court or arbitrator, affecting Borrower which, if determined adversely to
Borrower is likely to result in a Material Adverse Change;

             (6)         Notices of Defaults and Events of Default.  As soon as
possible and in any event within ten (10) days after Borrower becomes aware of
the occurrence of a material Default or any Event of Default, a written notice
(which notice shall state that it is a "Notice of Default") setting forth the
details of such Default or Event of Default and the action which is proposed to
be taken with respect thereto;

             (7)         Sales or Acquisitions of Assets.  Promptly after the
occurrence thereof, written notice (which may be in the form of a press release
sent to Administrative Agent) of any Disposition or acquisition (including
Acquisitions) of assets (other than acquisitions or Dispositions of investments
such as certificates of deposit, Treasury securities, money market deposits and
other similar financial instruments in the ordinary course of Borrower's cash
management) with respect to which Borrower is required to file an "8-K",
together with, in the case of any acquisition of such an asset, copies of all
material agreements governing the acquisition and historical financial
information and Borrower's projections with respect to the property acquired;

             (8)         Material Adverse Change.  As soon as is practicable and
in any event within five (5) days after knowledge of the occurrence of any event
or circumstance which is likely to result in or has resulted in a Material
Adverse Change, written notice thereof;              (9)         Offices. 
Thirty (30) days' prior written notice of any change in the chief executive
office or principal place of business of Borrower;

             (10)       Environmental and Other Notices.  As soon as possible
and in any event within ten (10) days after receipt, copies of all Environmental
Notices received by Borrower which are not received in the ordinary course of
business and which relate to a situation which is likely to result in a Material
Adverse Change;

             (11)       Insurance Coverage.  Promptly, such information
concerning Borrower's insurance coverage as Administrative Agent may reasonably
request;

             (12)       Proxy Statements, Etc..  Promptly after the sending or
filing thereof, copies of all proxy statements, financial statements and reports
which Borrower or its Material Affiliates sends to its shareholders, and copies
of all regular, periodic and special reports, and all registration statements
which Borrower or its Material Affiliates files with the Securities and Exchange
Commission or any Governmental Authority which may be substituted therefor, or
with any national securities exchange;

             (13)       Operating Statements. As soon as available and in any
event within forty-five (45) days after the end of each calendar quarter, an
operating statement for each property directly or indirectly owned in whole or
in part by Borrower;

             (14)       Capital Expenditures.  As soon as available and in any
event within forty-five (45) days after the end of each Fiscal Year, a schedule
of such Fiscal Year's capital expenditures and a budget for the next Fiscal
Year's planned capital expenditures for each property directly or indirectly
owned in whole or in part by Borrower; and

             (15)       General Information.  Promptly, such other information
respecting the condition or operations, financial or otherwise, of Borrower or
any properties of Borrower as Administrative Agent may from time to time
reasonably request.

             Section 6.10     Principal Prepayments as a Result of Reduction in
Total Loan Commitment.  If the outstanding principal amount under the Notes at
any time exceeds the Total Loan Commitment, Borrower shall, within ten (10) days
of Administration Agent's written demand, make a payment in the amount of such
excess in reduction of such outstanding principal balance.

ARTICLE VII

NEGATIVE COVENANTS

             So long as any of the Notes shall remain unpaid, or the Loan
Commitments remain in effect, or any other amount is owing by Borrower to any
Bank Party hereunder or under any other Loan Document, Borrower shall not do any
or all of the following:

             Section 7.01     Mergers Etc.  Merge or consolidate with (except
where Borrower is the surviving entity), or sell, assign, lease or otherwise
dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired).
             Section 7.02     Investments.  Directly or indirectly, make any
loan or advance to any Person or purchase or otherwise acquire any capital
stock, assets, obligations or other securities of, make any capital contribution
to, or otherwise invest in, or acquire any interest in, any Person (any such
transaction, an "Investment") if such Investment constitutes the acquisition of
a minority interest in a Person (a "Minority Interest") and the amount of such
Investment, together with the value of all other Minority Interests, would
exceed 15% of Capitalization Value, determined as of the end of the most recent
calendar quarter for which Borrower is required to have reported financial
results pursuant to Section 6.09.  A 50% beneficial interest in a Person, in
connection with which the holder thereof exercises joint control over such
Person with the holder(s) of the other 50% beneficial interest, shall not
constitute a "Minority Interest" for purposes of this Section.

             Section 7.03     Sale of Assets.  Effect a Disposition of any of
its now owned or hereafter acquired assets, including assets in which Borrower
owns a beneficial interest through its ownership of interests in joint ventures,
aggregating more than 25% of Capitalization Value.

             Section 7.04     Distributions.  During the existence of any Event
of Default, make, declare or pay, directly or indirectly, any dividend or
distribution to any of its equity holders in an amount greater than the minimum
dividend or distribution required under the Code to maintain the real estate
investment trust status of Borrower under the Code, as evidenced by a detailed
certificate of Borrower's chief financial officer or treasurer reasonably
satisfactory in form and substance to Administrative Agent; provided, however,
that following acceleration of the maturity of the Notes, Borrower shall not,
directly or indirectly, make, declare or pay any dividend or distribution to any
of its equity holders.

ARTICLE VIII

FINANCIAL COVENANTS

             So long as any of the Notes shall remain unpaid, or the Loan
Commitments remain in effect, or any other amount is owing by Borrower to any
Bank Party under this Agreement or under any other Loan Document, Borrower shall
not permit or suffer any or all of the following:

             Section 8.01     Consolidated Tangible Net Worth.  At any time,
Consolidated Tangible Net Worth  to be less than $2,000,000,000.

             Section 8.02     Relationship of Total Outstanding Indebtedness to
Capitalization Value.  At any time, Total Outstanding Indebtedness to exceed 55%
of Capitalization Value.

             Section 8.03     Relationship of Combined EBITDA to Interest
Expense.  For any calendar quarter, the ratio of (1) Combined EBITDA to (2)
Interest Expense (each for the twelve (12)-month period ending with such
quarter), to be less than 2.25 to 1.00.              Section 8.04    
Relationship of Combined EBITDA to Combined Debt Service.  For any calendar
quarter, the ratio of (1) Combined EBITDA to (2) Combined Debt Service (each for
the twelve (12)-month period ending with such quarter), to be less than 1.80 to
1.00.

             Section 8.05     Ratio of Unsecured Indebtedness to Unencumbered
Asset Value.  At any time, the ratio of (1) Unsecured Indebtedness to (2)
Unencumbered Asset Value to exceed 55%.

             Section 8.06     Relationship of Unencumbered Combined EBITDA to
Unsecured Interest Expense.  For any calendar quarter, the ratio of (1)
Unencumbered Combined EBITDA to (2) Unsecured Interest Expense (each for such
calendar quarter), to be less than 2.00 to 1.00.

             Section 8.07     Relationship of Dividends to Funds From
Operations.  For any calendar year, dividends declared by Borrower to exceed 95%
of Funds From Operations, each for such calendar year, or such greater amount as
may be required under the Code to maintain the real estate investment trust
status of Borrower under the Code, as evidenced by a detailed certificate of
Borrower's chief financial officer or treasurer reasonably satisfactory in form
and substance to Administrative Agent.

             Section 8.08     Relationship of Secured Indebtedness to
Capitalization Value.  At any time, Secured Indebtedness to exceed 40% of
Capitalization Value.

ARTICLE IX

EVENTS OF DEFAULT

             Section 9.01     Events of Default.  Any of the following events
shall be an "Event of Default":

             (1)         If Borrower shall:  fail to pay the principal of any
Notes as and when due, and such failure to pay shall continue unremedied for
five (5) days after the due date of such amount; or fail to pay interest
accruing on any Notes as and when due, and such failure to pay shall continue
unremedied for five (5) days after written notice by Administrative Agent of
such failure to pay; or fail to make any payment required under Section 6.10 as
and when due; or fail to pay any fee or any other amount due under this
Agreement, any other Loan Document or the Supplemental Fee Letter as and when
due and such failure to pay shall continue unremedied for two (2) Banking Days
after written notice by Administrative Agent of such failure to pay; or

             (2)         If any representation or warranty made by Borrower in
this Agreement or in any other Loan Document or which is contained in any
certificate, document, opinion, financial or other statement furnished at any
time under or in connection with a Loan Document shall prove to have been
incorrect in any material respect on or as of the date made; or

             (3)         If Borrower shall fail (a) to perform or observe any
term, covenant or agreement contained in Article VII or Article VIII; or (b) to
perform or observe any term, covenant or agreement contained in this Agreement
(other than obligations specifically referred to elsewhere in this Section 9.01)
or any Loan Document, or any other document executed by Borrower and delivered
to Administrative Agent or the Banks in connection with the transactions
contemplated hereby and such failure under this clause (b) shall remain
unremedied for thirty (30) consecutive calendar days after notice thereof (or
such shorter cure period as may be expressly prescribed in the applicable
document); provided, however, that if any such default under clause (b) above
cannot by its nature be cured within such thirty (30) day, or shorter, as the
case may be, grace period and so long as Borrower shall have commenced cure
within such thirty (30) day, or shorter, as the case may be, grace period and
shall, at all times thereafter, diligently prosecute the same to completion,
Borrower shall have an additional period, not to exceed sixty (60) days,  to
cure such default; in no event, however, is the foregoing intended to effect an
extension of the Maturity Date; or              (4)         If Borrower shall
fail (a) to pay any Recourse Debt (other than the payment obligations described
in paragraph (1) of this Section) in any amount, or any Debt (other than
Recourse Debt) in an amount equal to or greater than $50,000,000, in any such
case when due (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise) after the expiration of any applicable grace period, or
(b) to perform or observe any material term, covenant, or condition under any
agreement or instrument relating to any such Debt, when required to be performed
or observed, if the effect of such failure to perform or observe is to
accelerate, or to permit the acceleration of, after the giving of notice or the
lapse of time, or both (other than in cases where, in the judgment of the
Majority Banks, meaningful discussions likely to result in (i) a waiver or cure
of the failure to perform or observe, or (ii) otherwise averting such
acceleration are in progress between Borrower and the obligee of such Debt), the
maturity of such Debt, or any such Debt shall be declared to be due and payable,
or required to be prepaid (other than by a regularly scheduled or otherwise
required prepayment), prior to the stated maturity thereof; or

             (5)         If Borrower, or any Affiliate of Borrower to which
$50,000,000 or more of Capitalization Value is attributable, shall (a) generally
not, or be unable to, or shall admit in writing its inability to, pay its debts
as such debts become due; or (b) make an assignment for the benefit of
creditors, petition or apply to any tribunal for the appointment of a custodian,
receiver or trustee for it or a substantial part of its assets; or (c) commence
any proceeding under any bankruptcy, reorganization, arrangement, readjustment
of debt, dissolution or liquidation Law of any jurisdiction, whether now or
hereafter in effect; or (d) have had any such petition or application filed or
any such proceeding shall have been commenced, against it, in which an
adjudication or appointment is made or order for relief is entered, or which
petition, application or proceeding remains undismissed or unstayed for a period
of sixty (60) days or more; or (e) be the subject of any proceeding under which
all or a substantial part of its assets may be subject to seizure, forfeiture or
divestiture; or (f) by any act or omission indicate its consent to, approval of
or acquiescence in any such petition, application or proceeding or order for
relief or the appointment of a custodian, receiver or trustee for all or any
substantial part of its property; or (g) suffer any such custodianship,
receivership or trusteeship for all or any substantial part of its property, to
continue undischarged for a period of sixty (60) days or more; or

             (6)         If one or more judgments, decrees or orders for the
payment of money in an amount in excess of 5% of Consolidated Tangible Net Worth
(excluding any such judgments, decrees or orders which are fully covered by
insurance) in the aggregate shall be rendered against Borrower or any of its
Material Affiliates, and any such judgments, decrees or orders shall continue
unsatisfied and in effect for a period of thirty (30) consecutive days without
being vacated, discharged, satisfied or stayed or bonded pending appeal; or
             (7)         If any of the following events shall occur or exist
with respect to Borrower or any ERISA Affiliate: (a) any Prohibited Transaction
involving any Plan; (b) any Reportable Event with respect to any Plan; (c) the
filing under Section 4041 of ERISA of a notice of intent to terminate any Plan
or the termination of any Plan; (d) any event or circumstance which would
constitute grounds for the termination of, or for the appointment of a trustee
to administer, any Plan under Section 4042 of ERISA, or the institution by the
PBGC of proceedings for any such termination or appointment under Section 4042
of ERISA; or (e) complete or partial withdrawal under Section 4201 or 4204 of
ERISA from a Multiemployer Plan or the reorganization, insolvency, or
termination of any Multiemployer Plan; and in each case above, if such event or
conditions, if any, could in the reasonable opinion of any Bank subject Borrower
to any tax, penalty, or other liability to a Plan, Multiemployer Plan, the PBGC
or otherwise (or any combination thereof) which in the aggregate exceeds or is
likely to exceed $50,000; or

             (8)         If at any time Borrower is not a qualified real estate
investment trust under Sections 856 through 860 of the Code or is not a publicly
traded company listed on the New York Stock Exchange; or

             (9)         If at any time any portion of Borrower's assets
constitute plan assets for ERISA purposes (within the meaning of C.F.R.
§2510.3-101); or

             (10)       If, in the reasonable judgment of all of the Banks (and
the basis for such determination is provided to Borrower in writing in
reasonable detail), there shall occur a Material Adverse Change; or

             (11)       If, during any period of up to twelve (12) consecutive
months commencing on or after the Closing Date, individuals who were directors
of Borrower at the beginning of such period (the "Continuing Directors"), plus
any new directors whose election or appointment was approved by a majority of
the Continuing Directors then in office, shall cease for any reason to
constitute a majority of the Board of Directors of Borrower; or

             (12)       If, through any transaction or series of related
transactions, any Person (including Affiliates of such Person) shall acquire
beneficial ownership, directly or indirectly, of securities of Borrower (or of
securities convertible into securities of Borrower) representing 25% or more of
the combined voting power of all securities of Borrower entitled to vote in the
election of directors.

             Section 9.02     Remedies.  If any Event of Default shall occur and
be continuing, Administrative Agent shall, upon request of the Majority Banks,
by notice to Borrower, (1) declare the outstanding balance of the Notes, all
interest thereon, and all other amounts payable under this Agreement to be
forthwith due and payable, whereupon such balance, all such interest, and all
such amounts due under this Agreement and under any other Loan Document shall
become and be forthwith due and payable, without presentment, demand, protest,
or further notice of any kind, all of which are hereby expressly waived by
Borrower; and/or (2) exercise any remedies provided in any of the Loan Documents
or by law.  Notwithstanding the foregoing, if an Event of Default under Section
9.01(10) shall occur and be continuing, Administrative Agent shall not be
entitled to exercise the foregoing remedies until (1) it has received a written
notice from all of the Banks (the "Unanimous Bank Notices") (i) requesting
Administrative Agent exercise such remedies and (ii) indicating each Bank's
conclusion in its reasonable judgment that  a Material Adverse Change has
occurred and (2) Administrative Agent has provided notice to Borrower, together
with copies of all of the Unanimous Bank Notices.

ARTICLE X

ADMINISTRATIVE AGENT; RELATIONS AMONG BANKS

             Section 10.01   Appointment, Powers and Immunities of
Administrative Agent.  Each Bank hereby irrevocably appoints and authorizes
Administrative Agent to act as its agent hereunder and under any other Loan
Document with such powers as are specifically delegated to Administrative Agent
by the terms of this Agreement and any other Loan Document, together with such
other powers as are reasonably incidental thereto.  Administrative Agent shall
have no duties or responsibilities except those expressly set forth in this
Agreement and any other Loan Document or required by Law, and shall not by
reason of this Agreement be a fiduciary or trustee for any Bank except to the
extent that Administrative Agent acts as an agent with respect to the receipt or
payment of funds (nor shall Administrative Agent have any fiduciary duty to
Borrower nor shall any Bank have any fiduciary duty to Borrower or to any other
Bank).  No implied covenants, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or otherwise exist against
Administrative Agent.  Neither Administrative Agent nor any of its directors,
officers, employees, attorneys-in-fact or affiliates shall be responsible to the
Banks for any recitals, statements, representations or warranties made by
Borrower or any officer, partner or official of Borrower or any other Person
contained in this Agreement or any other Loan Document, or in any certificate or
other document or instrument referred to or provided for in, or received by any
of them under, this Agreement or any other Loan Document, or for the value,
legality, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement or any other Loan Document or any other document or instrument
referred to or provided for herein or therein, for the perfection or priority of
any Lien securing the Obligations or for any failure by Borrower to perform any
of its obligations hereunder or thereunder.  Administrative Agent may employ
agents and attorneys-in-fact and shall not be responsible, except as to money or
securities received by it or its authorized agents, for the negligence or
misconduct of any such agents or attorneys-in-fact selected by it with
reasonable care.  Neither Administrative Agent nor any of its directors,
officers, employees, attorneys-in-fact, agents or affiliates shall be liable or
responsible for any action taken or omitted to be taken by it or them hereunder
or under any other Loan Document or in connection herewith or therewith, except
for its or their own gross negligence or willful misconduct.  Borrower shall pay
any fee agreed to by Borrower and Administrative Agent with respect to
Administrative Agent's services hereunder.

             Section 10.02   Reliance by Administrative Agent.  Administrative
Agent shall be entitled to rely upon any certification, notice or other
communication (including any thereof by telephone, telex, telegram or cable)
believed by it to be genuine and correct and to have been signed or sent by or
on behalf of the proper Person or Persons, and upon advice and statements of
legal counsel, independent accountants and other experts selected by
Administrative Agent.  Administrative Agent may deem and treat each Bank as the
holder of the Loan made by it for all purposes hereof and shall not be required
to deal with any Person who has acquired a Participation in any Loan or
Participation from a Bank.  As to any matters not expressly provided for by this
Agreement or any other Loan Document, Administrative Agent shall in all cases be
fully protected in acting, or in refraining from acting, hereunder in accordance
with instructions signed by the Majority Banks, Super-Majority Banks or all
Banks, as required by this Agreement, and such instructions of the Majority
Banks, Super-Majority Banks or all Banks, as the case may be, and any action
taken or failure to act pursuant thereto, shall be binding on all of the Banks
and any other holder of all or any portion of any Loan or Participation.
             Section 10.03   Defaults.  Administrative Agent shall not be deemed
to have knowledge of the occurrence of a Default or Event of Default unless
Administrative Agent has received notice from a Bank or Borrower specifying such
Default or Event of Default and stating that such notice is a "Notice of
Default."  In the event that Administrative Agent receives such a notice of the
occurrence of a Default or Event of Default, Administrative Agent shall give
prompt notice thereof to the Banks.  Administrative Agent, following
consultation with the Banks, shall (subject to Section 10.07) take such action
with respect to such Default or Event of Default which is continuing as shall be
directed by the Majority Banks; provided that, unless and until Administrative
Agent shall have received such directions, Administrative Agent may take such
action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interest of the Banks;
and provided further that Administrative Agent shall not send a notice of
Default or acceleration to Borrower without the approval of the Majority Banks. 
In no event shall Administrative Agent be required to take any such action which
it determines to be contrary to Law or to the Loan Documents.  Each of the Banks
acknowledges and agrees that no individual Bank may separately enforce or
exercise any of the provisions of any of the Loan Documents, including, without
limitation, the Notes, other than through Administrative Agent.

             Section 10.04   Rights of Administrative Agent as a Bank.  With
respect to its Loan Commitment and the Loan provided by it, Administrative Agent
in its capacity as a Bank hereunder shall have the same rights and powers
hereunder as any other Bank and may exercise the same as though it were not
acting as Administrative Agent, and the term "Bank" or "Banks" shall, unless the
context otherwise indicates, include Administrative Agent in its capacity as a
Bank.  Administrative Agent and its Affiliates may (without having to account
therefor to any Bank) accept deposits from, lend money to (on a secured or
unsecured basis), and generally engage in any kind of banking, trust or other
business with Borrower (and any Affiliates of Borrower) as if it were not acting
as Administrative Agent.

             Section 10.05   Indemnification of Administrative Agent.  Each Bank
agrees to indemnify Administrative Agent (to the extent not reimbursed under
Section 12.04 or under the applicable provisions of any other Loan Document, but
without limiting the obligations of Borrower under Section 12.04 or such
provisions), for its Pro Rata Share of any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind and nature whatsoever which may be imposed on,
incurred by or asserted against Administrative Agent in any way relating to or
arising out of this Agreement, any other Loan Document or any other documents
contemplated by or referred to herein or the transactions contemplated hereby or
thereby (including, without limitation, the costs and expenses which Borrower is
obligated to pay under Section 12.04) or under the applicable provisions of any
other Loan Document or the enforcement of any of the terms hereof or thereof or
of any such other documents or instruments; provided that no Bank shall be
liable for (1) any of the foregoing to the extent they arise from the gross
negligence or willful misconduct of the party to be indemnified, (2) any loss of
principal or interest with respect to Administrative Agent's Loan or (3) any
loss suffered by Administrative Agent in connection with a swap or other
interest rate hedging arrangement entered into with Borrower.             
Section 10.06   Non-Reliance on Administrative Agent and Other Banks.  Each Bank
agrees that it has, independently and without reliance on Administrative Agent
or any other Bank, and based on such documents and information as it has deemed
appropriate, made its own credit analysis of Borrower and the decision to enter
into this Agreement and that it will, independently and without reliance upon
Administrative Agent or any other Bank, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
analysis and decisions in taking or not taking action under this Agreement or
any other Loan Document.  Administrative Agent shall not be required to keep
itself informed as to the performance or observance by Borrower of this
Agreement or any other Loan Document or any other document referred to or
provided for herein or therein or to inspect the properties or books of
Borrower.  Except for notices, reports and other documents and information
expressly required to be furnished to the Banks by Administrative Agent
hereunder, Administrative Agent shall not have any duty or responsibility to
provide any Bank with any credit or other information concerning the affairs,
financial condition or business of Borrower (or any Affiliate of Borrower) which
may come into the possession of Administrative Agent or any of its Affiliates. 
Administrative Agent shall not be required to file this Agreement, any other
Loan Document or any document or instrument referred to herein or therein, for
record or give notice of this Agreement, any other Loan Document or any document
or instrument referred to herein or therein, to anyone.

             Section 10.07   Failure of Administrative Agent to Act.  Except for
action expressly required of Administrative Agent hereunder, Administrative
Agent shall in all cases be fully justified in failing or refusing to act
hereunder unless it shall have received further assurances (which may include
cash collateral) of the indemnification obligations of the Banks under Section
10.05 in respect of any and all liability and expense which may be incurred by
it by reason of taking or continuing to take any such action.  If any indemnity
furnished by the Banks to Administrative Agent for any purpose shall, in the
reasonable opinion of Administrative Agent, be insufficient or become impaired,
Administrative Agent may call for additional indemnity and cease, or not
commence, to do the action indemnified against until such additional indemnity
is furnished.

             Section 10.08   Resignation or Removal of Administrative Agent. 
Administrative Agent hereby agrees not to unilaterally resign except in the
event it becomes an Affected Bank and is removed or replaced as a Bank pursuant
to Section 3.07, in which event it shall have the right to resign.  Fleet agrees
that it may be replaced as Administrative Agent by the Majority Banks if its
Loan Commitment is reduced to $25,000,000 or less through assignments to
Assignees.  In addition, Administrative Agent may be removed at any time with
cause by the Super-Majority Banks.  In the case of any removal of Administrative
Agent, Borrower and the  Banks shall be promptly notified thereof.  Upon any
such resignation or removal of Administrative Agent, the Super-Majority Banks
shall have the right to appoint a successor Administrative Agent, which
successor Administrative Agent, so long as it is reasonably acceptable to the
Super-Majority Banks, shall be that Bank then having the greatest Loan
Commitment; if two (2) or more Banks have an equal greatest Loan Commitment, the
Super-Majority Banks shall select between or among them.  If no successor
Administrative Agent shall have been so appointed by the Super-Majority Banks
and shall have accepted such appointment within thirty (30) days after the
Super-Majority Banks' removal of the retiring Administrative Agent, then the
retiring Administrative Agent may, on behalf of the Banks, appoint a successor
Administrative Agent, which shall be one of the Banks.  The Super-Majority Banks
or the retiring Administrative Agent, as the case may be, shall upon the
appointment of a successor Administrative Agent promptly so notify Borrower and
the other Banks.  Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder.  After any retiring Administrative Agent's removal hereunder as
Administrative Agent, the provisions of this Article X shall continue in effect
for its benefit in respect of any actions taken or omitted to be taken by it
while it was acting as Administrative Agent.              Section 10.09  
Amendments Concerning Agency Function.  Notwithstanding anything to the contrary
contained herein, Administrative Agent shall not be bound by any waiver,
amendment, supplement or modification hereof or of any other Loan Document which
affects its duties, rights, and/or function hereunder or thereunder unless it
shall have given its prior written consent thereto.

             Section 10.10   Liability of Administrative Agent.  Administrative
Agent shall not have any liabilities or responsibilities to Borrower on account
of the failure of any Bank to perform its obligations hereunder or to any Bank
on account of the failure of Borrower to perform its obligations hereunder or
under any other Loan Document.

             Section 10.11   Transfer of Agency Function.  Without the consent
of Borrower or any Bank, Administrative Agent may at any time or from time to
time transfer its functions as Administrative Agent hereunder to any of its
offices wherever located in the United States, provided that Administrative
Agent shall promptly notify Borrower and the Banks thereof.

             Section 10.12   Non-Receipt of Funds by Administrative Agent.  (a)
Unless Administrative Agent shall have received notice from a Bank or Borrower
(either one as appropriate being the "Payor") prior to the date on which such
Bank is to make payment hereunder to Administrative Agent of the proceeds of a
Loan or Borrower is to make payment to Administrative Agent, as the case may be
(either such payment being a "Required Payment"), which notice shall be
effective upon receipt, that the Payor will not make the Required Payment in
full to Administrative Agent, Administrative Agent may assume that the Required
Payment has been made in full to Administrative Agent on such date, and
Administrative Agent in its sole discretion may, but shall not be obligated to,
in reliance upon such assumption, make the amount thereof available to the
intended recipient on such date.  If and to the extent the Payor shall not have
in fact so made the Required Payment in full to Administrative Agent, the
recipient of such payment shall repay to Administrative Agent forthwith on
demand such amount made available to it together with interest thereon, for each
day from the date such amount was so made available by Administrative Agent
until the date Administrative Agent recovers such amount, at the customary rate
set by Administrative Agent for the correction of errors among Banks for three
(3) Banking Days and thereafter at the Base Rate.              (b)   If, after
Administrative Agent has paid each Bank's share of any payment received or
applied by Administrative Agent in respect of the Loan, that payment is
rescinded or must otherwise be returned or paid over by Administrative Agent,
whether pursuant to any bankruptcy or insolvency Law, sharing of payments clause
of any loan agreement or otherwise, such Bank shall, at Administrative Agent's
request, promptly return its share of such payment or application to
Administrative Agent, together with such Bank's proportionate share of any
interest or other amount required to be paid by Administrative Agent with
respect to such payment or application.  In addition, if a court of competent
jurisdiction shall adjudge that any amount received and distributed by
Administrative Agent is to be repaid, each Person to whom any such distribution
shall have been made shall either repay to Administrative Agent its share of the
amount so adjudged to be repaid or shall pay over to the same in such manner and
to such Persons as shall be determined by such court.

             Section 10.13   Withholding Taxes.  Each Bank represents that it is
entitled to receive any payments to be made to it hereunder without the
withholding of any tax and will furnish to Administrative Agent such forms,
certifications, statements and other documents as Administrative Agent may
request from time to time to evidence such Bank's exemption from the withholding
of any tax imposed by any jurisdiction or to enable Administrative Agent or
Borrower to comply with any applicable Laws or regulations relating thereto. 
Without limiting the effect of the foregoing, if any Bank is not created or
organized under the Laws of the United States of America or any state thereof,
such Bank will furnish to Administrative Agent a United States Internal Revenue
Service Form W-8ECI in respect of all payments to be made to such Bank by
Borrower or Administrative Agent under this Agreement or any other Loan Document
or a United States Internal Revenue Service Form W-8BEN establishing such Bank's
complete exemption from United States withholding tax in respect of payments to
be made to such Bank by Borrower or Administrative Agent under this Agreement or
any other Loan Document, or such other forms, certifications, statements or
documents, duly executed and completed by such Bank as evidence of such Bank's
exemption from the withholding of U.S. tax with respect thereto.  Administrative
Agent shall not be obligated to make any payments hereunder to such Bank in
respect of any Loan or Participation or such Bank's Loan Commitment or
obligation to purchase Participations until such Bank shall have furnished to
Administrative Agent the requested form, certification, statement or document.

             Section 10.14   Minimum Commitment by Co-Agents.  Each of Fleet and
Chase agrees that, in the event it sells its individual Loan Commitment down to
zero, it may be removed as a Co-Agent by the Majority Banks.  In addition, in
the event Chase's Individual Loan Commitment is reduced to $25,000,000 or less
through assignments, Borrower may replace Chase as Syndication Agent with a
lending institution selected by Borrower.  In making such selection, Borrower
will consider in good faith Fleet, Bank of America, N.A., First Union National
Bank and Citicorp Real Estate, Inc.

             Section 10.15   Pro Rata Treatment.  Except to the extent otherwise
provided, (1) each advance of proceeds of the Ratable Loans shall be made by the
Banks; (2) each reduction of the amount of the Total Loan Commitment under
Section 2.10 shall be applied to the Loan Commitments of the Banks; and (3) each
payment of the fee accruing under paragraph (b) of Section 2.07 and clause (1)
of Section 2.16(f) shall be made for the account of the Banks, ratably according
to the amounts of their respective Loan Commitments.  Except as otherwise
expressly provided in this Agreement, each payment in respect of principal or
interest under the Loans shall be applied to such obligations owing to the Banks
pro rata according to the respective amounts then due and owing to the Banks.
             Section 10.16   Sharing of Payments Among Banks.  If a Bank shall
obtain payment of any principal of or interest on any Loan made by it through
the exercise of any right of setoff, banker's lien, counterclaim, or by any
other means (including direct payment), and such payment results in such Bank
receiving a greater payment than it would have been entitled to had such payment
been paid directly to Administrative Agent for disbursement to the Banks, then
such Bank shall promptly purchase for cash from the other Banks Participations
in the Loans made by the other Banks in such amounts, and make such other
adjustments from time to time as shall be equitable to the end that all the
Banks shall share ratably the benefit of such payment.  To such end the Banks
shall make appropriate adjustments among themselves (by the resale of
Participations sold or otherwise) if such payment is rescinded or must otherwise
be restored.  Borrower agrees that any Bank so purchasing a Participation in the
Loans made by other Banks may exercise all rights of setoff, banker's lien,
counterclaim or similar rights with respect to such Participation.  Nothing
contained herein shall require any Bank to exercise any such right or shall
affect the right of any Bank to exercise, and retain the benefits of exercising,
any such right with respect to any other indebtedness of Borrower.

             Section 10.17   Possession of Documents.  Each Bank shall keep
possession of its own Ratable Loan Note and the Swing Lender shall keep
possession of its Swing Loan Note.  Administrative Agent shall hold all the
other Loan Documents and related documents in its possession and maintain
separate records and accounts with respect thereto, and shall permit the Banks
and their representatives access at all reasonable times to inspect such Loan
Documents, related documents, records and accounts.

ARTICLE XI

NATURE OF OBLIGATIONS

             Section 11.01   Absolute and Unconditional Obligations.  Borrower
acknowledges and agrees that its obligations and liabilities under this
Agreement and under the other Loan Documents shall be absolute and unconditional
irrespective of (1) any lack of validity or enforceability of any of the
Obligations, any Loan Documents, or any agreement or instrument relating
thereto; (2) any change in the time, manner or place of payment of, or in any
other term in respect of, all or any of the Obligations, or any other amendment
or waiver of or consent to any departure from any Loan Documents or any other
documents or instruments executed in connection with or related to the
Obligations; (3) any exchange or release of any collateral, if any, or of any
other Person from all or any of the Obligations; or (4) any other circumstances
which might otherwise constitute a defense available to, or a discharge of,
Borrower or any other Person in respect of the Obligations.              The
obligations and liabilities of Borrower under this Agreement and other Loan
Documents shall not be conditioned or contingent upon the pursuit by any Bank or
any other Person at any time of any right or remedy against Borrower or any
other Person which may be or become liable in respect of all or any part of the
Obligations or against any collateral or security or guarantee therefor or right
of setoff with respect thereto.

             Section 11.02   Non-Recourse to Borrower's Principals. 
Notwithstanding anything to the contrary contained herein, in any of the other
Loan Documents, or in any other instruments, certificates, documents or
agreements executed in connection with the Loans (all of the foregoing, for
purposes of this Section, hereinafter referred to, individually and
collectively, as the "Relevant Documents"), no recourse under or upon any
Obligation, representation, warranty, promise or other matter whatsoever shall
be had against any of Borrower's Principals and each Bank expressly waives and
releases, on behalf of itself and its successors and assigns, all right to
assert any liability whatsoever under or with respect to the Relevant Documents
against, or to satisfy any claim or obligation arising thereunder against, any
of Borrower's Principals or out of any assets of Borrower's Principals,
provided, however, that nothing in this Section shall be deemed to (1) release
Borrower from any personal liability pursuant to, or from any of its respective
obligations under, the Relevant Documents, or from personal liability for its
fraudulent actions or fraudulent omissions; (2) release any of Borrower's
Principals from personal liability for its or his own fraudulent actions or
fraudulent omissions; (3) constitute a waiver of any obligation evidenced or
secured by, or contained in, the Relevant Documents or affect in any way the
validity or enforceability of the Relevant Documents; or (4) limit the right of
Administrative Agent and/or the Banks to proceed against or realize upon any
collateral hereafter given for the Loans or any and all of the assets of
Borrower (notwithstanding the fact that any or all of Borrower's Principals have
an ownership interest in Borrower and, thereby, an interest in the assets of
Borrower) or to name Borrower (or, to the extent that the same are required by
applicable Law or are determined by a court to be necessary parties in
connection with an action or suit against Borrower or any collateral hereafter
given for the Loans, any of Borrower's Principals) as a party defendant in, and
to enforce against any collateral hereafter given for the Loans and/or assets of
Borrower any judgment obtained by Administrative Agent and/or the Banks with
respect to, any action or suit under the Relevant Documents so long as no
judgment shall be taken (except to the extent taking a judgment is required by
applicable Law or determined by a court to be necessary to preserve
Administrative Agent's and/or Banks' rights against any collateral hereafter
given for the Loans or Borrower, but not otherwise) or shall be enforced against
Borrower's Principals or their assets.

ARTICLE XII

MISCELLANEOUS

             Section 12.01   Binding Effect of Request for Advance.  Borrower
agrees that, by its acceptance of any advance of proceeds of the Loans under
this Agreement, it shall be bound in all respects by the request for advance
submitted on its behalf in connection therewith with the same force and effect
as if Borrower had itself executed and submitted the request for advance and
whether or not the request for advance is executed and/or submitted by an
authorized person.              Section 12.02   Amendments and Waivers.  No
amendment or waiver of any provision of this Agreement or any other Loan
Document nor consent to any departure by Borrower therefrom, shall in any event
be effective unless the same shall be in writing and signed by the Majority
Banks and, solely for purposes of its acknowledgment thereof, Administrative
Agent, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given, provided, however, that
no amendment, waiver or consent shall, unless in writing and signed or consented
to by (A) the Super-Majority Banks modify any provision of Section 7.02, Article
VIII or clause (11) or (12) of Section 9.01, or any other provision requiring
the consent of the Super-Majority Banks; and (B) all the Banks do any of the
following:  (1)  reduce the principal of, or interest on, the Notes or any fees
due hereunder or any other amount due hereunder or under any Loan Document; (2)
except as provided in Section 2.18, postpone any date fixed for any payment of
principal of, or interest on, the Notes or any fees due hereunder or under any
Loan Document; (3) change the definition of "Majority Banks" or "Super-Majority
Banks"; (4) amend this Section or any other provision requiring the consent of
all the Banks; or (5) waive any default under paragraph (5) of Section 9.01. 
Any advance of proceeds of the Loans made prior to or without the fulfillment by
Borrower of all of the conditions precedent thereto, whether or not known to
Administrative Agent and the Banks, shall not constitute a waiver of the
requirement that all conditions, including the non-performed conditions, shall
be required with respect to all future advances.  No failure on the part of
Administrative Agent or any Bank to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof or preclude any other or
further exercise thereof or the exercise of any other right.  The remedies
herein provided are cumulative and not exclusive of any remedies provided by
law.  All communications from Administrative Agent to the Banks requesting the
Banks' determination, consent, approval or disapproval (i) shall be given in the
form of a written notice to each Bank, (ii) shall be accompanied by a
description of the matter or thing as to which such determination, approval,
consent or disapproval is requested and (iii) shall include Administrative
Agent's recommended course of action or determination in respect thereof.  Each
Bank shall reply promptly, but in any event within ten (10) Banking Days (or
five (5) Banking Days with respect to any decision to accelerate or stop
acceleration of the Loan) after receipt of the request therefor by
Administrative Agent (the "Bank Reply Period").  Unless a Bank shall give
written notice to Administrative Agent that it objects to the recommendation or
determination of Administrative Agent (together with a written explanation of
the reasons behind such objection) within the Bank Reply Period, such Bank shall
be deemed to have approved or consented to such recommendation or determination.

             Section 12.03   Usury.  Anything herein to the contrary
notwithstanding, the obligations of Borrower under this Agreement and the Notes
shall be subject to the limitation that payments of interest shall not be
required to the extent that receipt thereof would be contrary to provisions of
Law applicable to a Bank limiting rates of interest which may be charged or
collected by such Bank.

             Section 12.04   Expenses; Indemnification.  Borrower agrees to
reimburse Co-Agents and Administrative Agent on demand for all costs, expenses,
and charges (including, without limitation, all reasonable fees and charges of
engineers, appraisers and legal counsel) incurred by any of them in connection
with the Loans and to reimburse each of the Banks for reasonable legal costs,
expenses and charges incurred by each of the Banks in connection with the
performance or enforcement of this Agreement, the Notes, or any other Loan
Documents; provided, however, that Borrower is not responsible for costs,
expenses and charges incurred by the Bank Parties in connection with the
administration or syndication of the Loans (other than the fees required by the
Supplemental Fee Letter).  Borrower agrees to indemnify Administrative Agent and
each Bank and their respective directors, officers, employees and agents from,
and hold each of them harmless against, any and all losses, liabilities, claims,
damages or expenses incurred by any of them arising out of or by reason of (x)
any claims by brokers due to acts or omissions by Borrower or (y) any
investigation or litigation or other proceedings (including any threatened
investigation or litigation or other proceedings) relating to any actual or
proposed use by Borrower of the proceeds of the Loans, including without
limitation, the reasonable fees and disbursements of counsel incurred in
connection with any such investigation or litigation or other proceedings (but
excluding any such losses, liabilities, claims, damages or expenses incurred by
reason of the gross negligence or willful misconduct of the Person to be
indemnified).              The obligations of Borrower under this Section and
under Article III shall survive the repayment of all amounts due under or in
connection with any of the Loan Documents and the termination of the Loans,
provided, however, that in the case of Article III, such obligations shall
survive only for a period of ninety (90) days after such repayment and
termination.

             Section 12.05   Assignment; Participation.  This Agreement shall be
binding upon, and shall inure to the benefit of, Borrower, Administrative Agent,
the Banks and their respective successors and permitted assigns.  Borrower may
not assign or transfer its rights or obligations hereunder.

             Any Bank may at any time grant to one or more banks or other
institutions (each a "Participant") participating interests in its Loan (each a
"Participation").  In the event of any such grant by a Bank of a Participation
to a Participant, whether or not Borrower or Administrative Agent was given
notice, such Bank shall remain responsible for the performance of its
obligations hereunder, and Borrower and Administrative Agent shall continue to
deal solely and directly with such Bank in connection with such Bank's rights
and obligations hereunder.  Any agreement pursuant to which any Bank may grant
such a participating interest shall provide that such Bank shall retain the sole
right and responsibility to enforce the obligations of Borrower hereunder and
under any other Loan Document including, without limitation, the right to
approve any amendment, modification or waiver of any provision of this Agreement
or any other Loan Document; provided that such participation agreement may
provide that such Bank will not agree to any modification, amendment or waiver
of this Agreement described in clause (1) through (5) of Section 12.02 without
the consent of the Participant.

             Any Bank  may at any time assign to any bank or other institution
with the acknowledgment of Administrative Agent and the consent of Co-Agents
and, provided there exists no Event of Default, Borrower, which consents shall
not be unreasonably withheld or delayed (such assignee, a "Consented Assignee"),
or, without such consents,  to one or more banks or other institutions which are
majority owned subsidiaries of a Bank or to the Parent of a Bank (each Consented
Assignee or subsidiary bank or institution, an "Assignee") all, or a
proportionate part of all, of its rights and obligations under this Agreement
and its Note, and such Assignee shall assume rights and obligations, pursuant to
an Assignment and Assumption Agreement executed by such Assignee and the
assigning Bank, provided that, in each case, after giving effect to such
assignment the Assignee's Loan Commitment, and, in the case of a partial
assignment, the assigning Bank's Loan Commitment, each will be equal to or
greater than $10,000,000, provided, further, however, that the assigning Bank
shall not be required to maintain a Loan Commitment in the minimum amount
aforesaid in the event it assigns all of its rights and obligations under this
Agreement and its Note.  Notwithstanding the provisions of the immediately
preceding sentence, the consents of Co-Agents and Borrower shall not be required
in the case of assignments by any Bank provided that the Assignee thereunder (or
a guarantor of such Assignee's obligations under this Agreement) has a credit
rating of AA (or its equivalent) or higher from a nationally recognized rating
agency, and provided, further, however, that assignments by Co-Agents shall
remain subject to the provisions of Section 10.14.  Upon (i) execution and
delivery of such instrument, (ii) payment by such Assignee to the Bank of an
amount equal to the purchase price agreed between the Bank and such Assignee and
(iii) payment by such Assignee to Administrative Agent of a fee, for
Administrative Agent's own account, in the amount of $3,500, such Assignee shall
be a Bank Party to this Agreement and shall have all the rights and obligations
of a Bank as set forth in such Assignment and Assumption Agreement, and the
assigning Bank shall be released from its obligations hereunder to a
corresponding extent, and no further consent or action by any party shall be
required.  Upon the consummation of any assignment pursuant to this paragraph,
substitute Ratable Loan Notes (and, if applicable, Swing Loan Notes) shall be
issued to the assigning Bank and Assignee by Borrower, in exchange for the
return of the original Ratable Loan Note (and, if applicable, Swing Loan Note). 
The obligations evidenced by such substitute notes shall constitute
"Obligations" for all purposes of this Agreement and the other Loan Documents.  
In connection with Borrower's execution of substitute notes as aforesaid,
Borrower shall deliver to Administrative Agent evidence, satisfactory to
Administrative Agent, of all requisite corporate action to authorize Borrower's
execution and delivery of the substitute notes and any related documents.  If
the Assignee is not incorporated under the Laws of the United States of America
or a state thereof, it shall, prior to the first date on which interest or fees
are payable hereunder for its account, deliver to Borrower and Administrative
Agent certification as to exemption from deduction or withholding of any United
States federal income taxes in accordance with Section 10.13.  Each Assignee
shall be deemed to have made the representations contained in, and shall be
bound by the provisions of, Section 10.13.  Notwithstanding the foregoing, any
Designated Lender may assign at any time to its Designating Lender, without the
consents required by or other limitations set forth in the first sentence of
this paragraph, any or all of the Loans it may have funded hereunder and
pursuant to its Designation Agreement.              Any Bank may at any time
assign all or any portion of its rights under this Agreement and its Note to a
Federal Reserve Bank.  No such assignment shall release the transferor Bank from
its obligations hereunder.

             Borrower recognizes that in connection with a Bank's selling of
Participations or making of assignments, any or all documentation, financial
statements, appraisals and other data, or copies thereof, relevant to Borrower
or the Loans may be exhibited to and retained by any such Participant or
assignee or prospective Participant or assignee.  In connection with a Bank's
delivery of any financial statements and appraisals to any such Participant or
assignee or prospective Participant or assignee, such Bank shall also indicate
that the same are delivered on a confidential basis.  Borrower agrees to provide
all assistance reasonably requested by a Bank to enable such Bank to sell
Participations or make assignments of its Loan as permitted by this Section. 
Each Bank agrees to provide Borrower with notice of all Participations sold by
such Bank to other than its Affiliates.              Section 12.06  
Documentation Satisfactory.  All documentation required from or to be submitted
on behalf of Borrower in connection with this Agreement and the documents
relating hereto shall be subject to the prior approval of, and be satisfactory
in form and substance to, Administrative Agent, its counsel and, where
specifically provided herein, the Banks.  In addition, the persons or parties
responsible for the execution and delivery of, and signatories to, all of such
documentation, shall be acceptable to, and subject to the approval of,
Administrative Agent and its counsel and the Banks.

             Section 12.07   Notices.  Unless the party to be notified otherwise
notifies the other party in writing as provided in this Section, and except as
otherwise provided in this Agreement, notices shall be given to Administrative
Agent by telephone, confirmed by writing, and to the Banks and to Borrower by
ordinary mail or overnight courier, receipt confirmed, addressed to such party
at its address on the signature page of this Agreement.  Notices shall be
effective  (1) if by telephone, at the time of such telephone conversation, (2)
if given by mail, three (3) days after mailing; and (3) if given by overnight
courier, upon receipt.

             Section 12.08   Setoff.  Borrower agrees that, in addition to (and
without limitation of) any right of setoff, bankers' lien or counterclaim a Bank
may otherwise have, each Bank shall be entitled, at its option, to offset
balances (general or special, time or demand, provisional or final) held by it
for the account of Borrower at any of such Bank's offices, in Dollars or in any
other currency, against any amount payable by Borrower to such Bank under this
Agreement or such Bank's Note, or any other Loan Document which is not paid when
due (regardless of whether such balances are then due to Borrower), in which
case it shall promptly notify Borrower and Administrative Agent thereof;
provided that such Bank's failure to give such notice shall not affect the
validity thereof.  Payments by Borrower hereunder or under the other Loan
Documents shall be made without setoff or counterclaim.

             Section 12.09   Table of Contents; Headings.  Any table of contents
and the headings and captions hereunder are for convenience only and shall not
affect the interpretation or construction of this Agreement.

             Section 12.10   Severability.  The provisions of this Agreement are
intended to be severable.  If for any reason any provision of this Agreement
shall be held invalid or unenforceable in whole or in part in any jurisdiction,
such provision shall, as to such jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without in any manner affecting the validity
or enforceability thereof in any other jurisdiction or the remaining provisions
hereof in any jurisdiction.

             Section 12.11   Counterparts.  This Agreement may be executed in
any number of counterparts, all of which taken together shall constitute one and
the same instrument, and any party hereto may execute this Agreement by signing
any such counterpart.

             Section 12.12   Integration.  The Loan Documents and Supplemental
Fee Letter set forth the entire agreement among the parties hereto relating to
the transactions contemplated thereby and supersede any prior oral or written
statements or agreements with respect to such transactions.              Section
12.13   Governing Law.  This Agreement shall be governed by, and construed and
enforced in accordance with, the Laws of the State of New York (without giving
effect to New York's principles of conflicts of Laws).

             Section 12.14   Waivers.  In connection with the obligations and
liabilities as aforesaid, Borrower hereby waives  (1) promptness and diligence;
(2) notice of any actions taken by any Bank Party under this Agreement, any
other Loan Document or any other agreement or instrument relating thereto except
to the extent otherwise provided herein; (3) all other notices, demands and
protests, and all other formalities of every kind in connection with the
enforcement of the Obligations, the omission of or delay in which, but for the
provisions of this Section, might constitute grounds for relieving Borrower of
its obligations hereunder; (4) any requirement that any Bank Party protect,
secure, perfect or insure any Lien on any collateral or exhaust any right or
take any action against Borrower or any other Person or any collateral; (5) any
right or claim of right to cause a marshalling of the assets of Borrower; and
(6) all rights of subrogation or contribution, whether arising by contract or
operation of law (including, without limitation, any such right arising under
the Federal Bankruptcy Code) or otherwise by reason of payment by Borrower,
either jointly or severally, pursuant to this Agreement or other Loan Documents.

             Section 12.15   Jurisdiction; Immunities.  Borrower, Administrative
Agent and each Bank hereby irrevocably submit to the jurisdiction of any New
York State or United States Federal court sitting in New York City over any
action or proceeding arising out of or relating to this Agreement, the Notes or
any other Loan Document.  Borrower, Administrative Agent, and each Bank
irrevocably agree that all claims in respect of such action or proceeding may be
heard and determined in such New York State or United States Federal court. 
Borrower, Administrative Agent, and each Bank irrevocably consent to the service
of any and all process in any such action or proceeding by the mailing of copies
of such process to Borrower, Administrative Agent or each Bank, as the case may
be, at the addresses specified herein.  Borrower, Administrative Agent and each
Bank agree that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by Law.  Borrower, Administrative Agent and each
Bank further waive any objection to venue in the State of New York and any
objection to an action or proceeding in the State of New York on the basis of
forum non conveniens.  Borrower, Administrative Agent and each Bank agree that
any action or proceeding brought against Borrower, Administrative Agent or any
Bank, as the case may be, shall be brought only in a New York State court
sitting in New York City or a United States Federal court sitting in New York
City, to the extent permitted or not expressly prohibited by applicable Law.

             Nothing in this Section shall affect the right of Borrower,
Administrative Agent or any Bank to serve legal process in any other manner
permitted by Law.

             To the extent that Borrower, Administrative Agent or any Bank have
or hereafter may acquire any immunity from jurisdiction of any court or from any
legal process (whether from service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) with respect to itself
or its property, Borrower, Administrative Agent and each Bank hereby irrevocably
waive such immunity in respect of its obligations under this Agreement, the
Notes and any other Loan Document.              BORROWER, ADMINISTRATIVE AGENT
AND EACH BANK WAIVE ANY RIGHT EACH SUCH PARTY MAY HAVE TO JURY TRIAL IN
CONNECTION WITH ANY SUIT, ACTION OR PROCEEDING BROUGHT WITH RESPECT TO THIS
AGREEMENT, THE NOTES OR THE LOANS.

             Section 12.16   Designated Lender.  Any Bank (other than a Bank who
is such solely because it is a Designated Lender) (each, a "Designating Lender")
may at any time designate one (1) Designated Lender to fund Bid Rate Loans on
behalf of such Designating Lender subject to the terms of this Section and the
provisions in Section 12.05 shall not apply to such designation.  No Bank may
designate more than one (1) Designated Lender.  The parties to each such
designation shall execute and deliver to Administrative Agent for its acceptance
a Designation Agreement.  Upon such receipt of an appropriately completed
Designation Agreement executed by a Designating Lender and a designee
representing that it is a Designated Lender, Administrative Agent will accept
such Designation Agreement and give prompt notice thereto to Borrower,
whereupon, (i) from and after the "Effective Date" specified in the Designation
Agreement, the Designated Lender shall become a party to this Agreement with a
right to make Bid Rate Loans on behalf of its Designating Lender pursuant to
Section 2.02 after Borrower has accepted the Bid Rate Quote of the Designating
Lender and (ii) the Designated Lender shall not be required to make payments
with respect to any obligations in this Agreement except to the extent of excess
cash flow of such Designated Lender which is not otherwise required to repay
obligations of such Designated Lender which are then due and payable; provided,
however, that regardless of such designation and assumption by the Designated
Lender, the Designating Lender shall be and remain obligated to Borrower,
Administrative Agent and the Banks for each and every of the obligations of the
Designating Lender and its related Designated Lender with respect to this
Agreement, including, without limitation, any indemnification obligations under
Section 10.05.  Each Designating Lender shall serve as the administrative agent
of its Designated Lender and shall on behalf of, and to the exclusion of, the
Designated Lender:  (i) receive any and all payments made for the benefit of the
Designated Lender and (ii) give and receive all communications and notices and
take all actions hereunder, including, without limitation, votes, approvals,
waivers and consents under or relating to this Agreement and the other Loan
Documents.  Any such notice, communication, vote, approval, waiver or consent
shall be signed by the Designating Lender as administrative agent for the
Designated Lender and shall not be signed by the Designated Lender on its own
behalf, but shall be binding on the Designated Lender to the same extent as if
actually signed by the Designated Lender.  Borrower, Administrative Agent and
the Banks may rely thereon without any requirement that the Designated Lender
sign or acknowledge the same.  No Designated Lender may assign or transfer all
or any portion of its interest hereunder or under any other Loan Document, other
than assignments to the Designating Lender which originally designated such
Designated Lender.

             Section 12.17   No Bankruptcy Proceedings.  Each of Borrower, the
Banks and Administrative Agent hereby agrees that it will not institute against
any Designated Lender or join any other Person in instituting against any
Designated Lender any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding under any federal or state bankruptcy or similar Law, for
one (1) year and one (1) day after the payment in full of the latest maturing
commercial paper note issued by such Designated Lender.

             IN WITNESS WHEREOF, the parties hereto have caused this Agreement
to be duly executed as of the day and year first above written.

  AVALONBAY COMMUNITIES, INC.               By /s/ Joanne M. Lockridge

--------------------------------------------------------------------------------

[SEAL]     Name:  Joanne M. Lockridge       Title:    Vice President            
Address for Notices:       15 River Road       Suite 210       Wilton, CT  06897
            Attention:  Joanne M. Lockridge       Vice President - Finance      
    Telephone: (203) 761-6545     Telecopy: (203) 761-6560       THE CHASE
MANHATTAN BANK       (as Bank, Co-Agent and Syndication Agent)         By /s/
Charles E. Hoagland

--------------------------------------------------------------------------------

      Name:  Charles E. Hoagland       Title:    Vice President       Address
for Notices and       Applicable Lending Office:               The Chase
Manhattan Bank       270 Park Avenue       New York, NY 10017            
Attention: George E. Winckler             Telephone: (212) 270-9537    
Telecopy: (212) 270-3513  

 

    FLEET NATIONAL BANK (as Co-Agent, Bank and Administrative Agent)         By
/s/ Lisa Sanders

--------------------------------------------------------------------------------

      Name:  Lisa Sanders       Title:    Vice President       Address for
Notices and       Applicable Lending Office:               Fleet National Bank  
    777 Main Street       Mail Code CTEH 40223B       Hartford, CT 06115        
    Attention: Lisa Sanders             Telephone: (203) 973-1913     Telecopy:
(203) 964-9038           BANK OF AMERICA            (as Bank and Documentation
Agent)             By /s/ Nina Di Sandro

--------------------------------------------------------------------------------

      Name:  Nina Di Sandro       Title:  Vice President           Address for
Notices and       Applicable Lending Office:               Bank of America, N.A.
      MD2-600-06-14       6610 Rockledge Drive – 6th Floor       Bethesda, MD
20817         Attention: Nina DiSandro             Telephone: (301) 493-7048    
Telecopy: (301) 493-2885  

 

 

        FIRST UNION NATIONAL BANK            (as Bank and Documentation Agent)  
          By /s/ Daniel J. Sullivan

--------------------------------------------------------------------------------

      Name:  Daniel J. Sullivan       Title:    Managing Director          
Address for Notices and       Applicable Lending Office:               First
Union National Bank       One First Union Center       301 South College Street
      NC 5604       Charlotte, NC 28288-5604         Attention:  David Hoagland
            Telephone:  (704) 374-4809     Telecopy:    (704) 383-6205          
CITICORP REAL ESTATE, INC.            (as Bank and Documentation Agent)        
    By /s/ David Z. Hirsh

--------------------------------------------------------------------------------

      Name:  David Z. Hirsh       Title:    Vice President           Address for
Notices and       Applicable Lending Office:               Citicorp Real Estate,
Inc.       390 Greenwich Street       New York, NY 10013             Attention:
David Hirsh             Telephone: (212) 723-5881     Telecopy: (212) 723-8380  

 

        LEHMAN COMMERCIAL PAPER INC.             By /s/ Francis X. Gilhool

--------------------------------------------------------------------------------

      Name:  Francis X. Gilhool       Title:    Authorized Signatory          
Address for Notices and       Applicable Lending Office:               Lehman
Commercial Paper Inc.       3 World Financial Center       New York, NY
10285-1200             Attention: Thomas Buffa             Telephone: (212)
526-5153     Telecopy: (212) 526-0035           BANKERS TRUST COMPANY          
  By /s/ Steven P. Lapham

--------------------------------------------------------------------------------

      Name:  Steven P. Lapham       Title:    Director           Address for
Notices and       Applicable Lending Office:               Bankers Trust Company
      130 Liberty Street       MS:  NYC 02-2502       New York, New York 10006  
          Attention: Linda Wang             Telephone: (212) 250-2781    
Telecopy: (212) 669-0743  

 

        AMSOUTH BANK             By /s/ Alan C. Brown

--------------------------------------------------------------------------------

      Name:  Alan C. Brown       Title:    Senior Vice President          
Address for Notices and       Applicable Lending Office:               AmSouth
Bank       1900 5th Avenue North       Birmingham, AL 35203            
Attention: Robert Blair             Telephone: (205) 326-4071     Telecopy:
(205) 326-4075           KEYBANK NATIONAL ASSOCIATION             By /s/ Mary
Ellen Fowler

--------------------------------------------------------------------------------

      Name:  Mary Ellen Fowler       Title:    Vice President           Address
for Notices and       Applicable Lending Office:               KeyBank National
Association       127 Public Square       OH-01-27-0839       Cleveland, OH
44114             Attention: Mary Ellen Fowler             Telephone: (216)
689-4975     Telecopy: (216) 689-4997  

 

        PNC BANK, NATIONAL ASSOCIATION             By /s/ Connie Bond Stuart

--------------------------------------------------------------------------------

      Name:  Connie Bond Stuart       Title:    Senior Vice President          
Address for Notices and       Applicable Lending Office:               PNC Bank,
National Association       One PNC Plaza       249 Fifth Avenue      
P1-POPP-19-2       Pittsburgh, PA 15222             Attention: Real Estate
Banking             Telephone: (412) 762-8519     Telecopy: (412) 762-5751      
    with a copy to:               1401 Eye Street, N.W. – Suite 200      
Washington, DC 20005             Attention: David Bucher             Telephone:
(202) 393-2440     Telecopy: (202) 393-1545           SOUTHTRUST BANK          
  By /s/ Ronald A. Brantley, II

--------------------------------------------------------------------------------

      Name:  Ronald A. Brantley, II       Title:    Commercial Loan Officer    
      Address for Notices and       Applicable Lending Office:              
SouthTrust Bank       420 North 20th Street       Birmingham, AL 35203          
  Attention: Ronnie Brantley             Telephone: (205) 254-4438     Telecopy:
(205) 254-8270  

 

        COMERICA BANK             By /s/ Casey L. Ostrander

--------------------------------------------------------------------------------

      Name:  Casey L. Ostrander       Title:    Account Officer          
Address for Notices and       Applicable Lending Office:               Comerica
Bank       500 Woodward Avenue       MC 3256       Detroit, Michigan 48226      
      Attention: Casey Ostrander             Telephone: (313) 222-5286    
Telecopy: (313) 222-9295           SUNTRUST BANK             By /s/ Nancy B.
Richards

--------------------------------------------------------------------------------

      Name:  Nancy B. Richards       Title:    Vice President           Address
for Notices and       Applicable Lending Office               SunTrust Bank    
  8245 Boone Blvd., Suite 820       Vienna, Virginia 22182            
Attention: Nancy B. Richards             Telephone: (703) 902-9039     Telecopy:
(703) 902-9245  

EXHIBIT A

AUTHORIZATION LETTER

________ ___, 2001

Fleet National Bank
_____________________
_____________________
_____________________

Re:        Revolving Loan Agreement dated as of ____________, 2001 (the "Loan
Agreement"; capitalized terms not otherwise defined herein shall have the
meanings ascribed to such terms in the Loan Agreement) among us, as Borrower,
the Banks named therein, and you, as Administrative Agent for said Banks

Ladies/Gentlemen:

             In connection with the captioned Loan Agreement, we hereby
designate any of the following persons to give to you instructions, including
notices required pursuant to the Loan Agreement, orally, by telephone or
teleprocess, or in writing:

             [NAMES]

 

             Instructions may be honored on the oral, telephonic, teleprocess or
written instructions of anyone purporting to be any one of the above designated
persons even if the instructions are for the benefit of the person delivering
them.  We will furnish you with written confirmation of each such instruction
signed by any person designated above (including any telecopy which appears to
bear the signature of any person designated above) on the same day that the
instruction is provided to you, but your responsibility with respect to any
instruction shall not be affected by your failure to receive such confirmation
or by its contents.              Without limiting the foregoing, we hereby
unconditionally authorize any one of the above-designated persons to execute and
submit requests for advances of proceeds of the Loans (including the Initial
Advance) and notices of Elections, Conversions and Continuations to you under
the Loan Agreement with the identical force and effect in all respects as if
executed and submitted by us.

             You and the Banks shall be fully protected in, and shall incur no
liability to us for, acting upon any instructions which you in good faith
believe to have been given by any person designated above, and in no event shall
you or the Banks be liable for special, consequential or punitive damages.  In
addition, we agree to hold you and the Banks and your and their respective
agents harmless from any and all liability, loss and expense arising directly or
indirectly out of instructions that we provide to you in connection with the
Loan Agreement except for liability, loss or expense occasioned by your gross
negligence or willful misconduct.

             Upon notice to us, you may, at your option, refuse to execute any
instruction, or part thereof, without incurring any responsibility for any loss,
liability or expense arising out of such refusal if you in good faith believe
that the person delivering the instruction is not one of the persons designated
above or if the instruction is not accompanied by an authentication method that
we have agreed to in writing.

             We will promptly notify you in writing of any change in the persons
designated above and, until you have actually received such written notice and
have had a reasonable opportunity to act upon it, you are authorized to act upon
instructions, even though the person delivering them may no longer be
authorized.

  Very truly yours,       AVALONBAY COMMUNITIES, INC.       By


--------------------------------------------------------------------------------

    Name:     Title:

EXHIBIT B

RATABLE LOAN NOTE

    $___________ New York, New York  
____________________________________________, 200_

             For value received, AvalonBay Communities, Inc., a Maryland
corporation ("Borrower"), hereby promises to pay to the order of ___________ or
its successors or assigns (collectively, the "Bank"), at the principal office of
Fleet National Bank ("Administrative Agent") located at __________________ for
the account of the Applicable Lending Office of the Bank, the principal sum of
________ Dollars ($____________), or if less, the amount loaned by the Bank
under its Ratable Loan to Borrower pursuant to the Loan Agreement (as defined
below) and actually outstanding, in lawful money of the United States and in
immediately available funds, in accordance with the terms set forth in the Loan
Agreement.  Borrower also promises to pay interest on the unpaid principal
balance hereof, for the period such balance is outstanding, in like money, at
said office for the account of said Applicable Lending Office, at the time and
at a rate per annum as provided in the Loan Agreement.  Any amount of principal
hereof which is not paid when due, whether at stated maturity, by acceleration,
or otherwise, shall bear interest from the date when due until said principal
amount is paid in full, payable on demand, at the rate set forth in the Loan
Agreement.

             The date and amount of each advance of the Ratable Loan made by the
Bank to Borrower under the Loan Agreement referred to below, and each payment of
said Ratable Loan, shall be recorded by the Bank on its books and, prior to any
transfer of this Note (or, at the discretion of the Bank, at any other time),
may be endorsed by the Bank on the schedule attached hereto and any continuation
thereof.

             This Note is one of the Ratable Loan Notes referred to in the
Revolving Loan Agreement dated as of ________ __, 2001 (as the same may be
amended from time to time, the "Loan Agreement") among Borrower, the Banks named
therein (including the Bank) and Administrative Agent, as administrative agent
for the Banks.  All of the terms, conditions and provisions of the Loan
Agreement are hereby incorporated by reference.  All capitalized terms used
herein and not defined herein shall have the meanings given to them in the Loan
Agreement.

             The Loan Agreement contains, among other things, provisions for the
prepayment of and acceleration of this Note upon the happening of certain stated
events.

             No recourse shall be had under this Note against Borrower's
Principals except as and to the extent set forth in Section 11.02 of the Loan
Agreement.

             All parties to this Note, whether principal, surety, guarantor or
endorser, hereby waive presentment for payment, demand, protest, notice of
protest and notice of dishonor.              This Note shall be governed by, and
construed and enforced in accordance with, the Laws of the State of New York,
provided that, as to the maximum lawful rate of interest which may be charged or
collected, if the Laws applicable to the Bank permit it to charge or collect a
higher rate than the Laws of the State of New York, then such Law applicable to
the Bank shall apply to the Bank under this Note.

  AVALONBAY COMMUNITIES, INC.       By


--------------------------------------------------------------------------------

[SEAL]       Name:       Title:

 


Date Amount
of Advance Amount
of Payment Balance
Outstanding
Notation By

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

EXHIBIT B-1

BID RATE LOAN NOTE

$400,000,000 New York, New York   __________, 2001

             For value received, AvalonBay Communities, Inc., a Maryland
corporation ("Borrower"), hereby promises to pay to the order of Fleet National
Bank ("Administrative Agent") or its successors or assigns for the account of
the respective Banks making Bid Rate Loans or their respective successors or
assigns (for the further account of their respective Applicable Lending
Offices), at the principal office of Administrative Agent located at
_____________________________________________________, the principal sum of Four
Hundred Million Dollars ($400,000,000), or if less, the amount loaned by one or
more of said Banks under their respective Bid Rate Loans to Borrower pursuant to
the Loan Agreement (as defined below) and actually outstanding, in lawful money
of the United States and in immediately available funds, in accordance with the
terms set forth in the Loan Agreement.  Borrower also promises to pay interest
on the unpaid principal balance hereof, for the period such balance is
outstanding, in like money, at said office for the account of said Banks for the
further account of their respective Applicable Lending Offices, at the times and
at the rates per annum as provided in the Loan Agreement.  Any amount of
principal hereof which is not paid when due, whether at stated maturity, by
acceleration, or otherwise, shall bear interest from the date when due until
said principal amount is paid in full, payable on demand, at the rate set forth
in the Loan Agreement.

             The date and amount of each Bid Rate Loan to Borrower under the
Loan Agreement referred to below, the name of the Bank making the same, the
interest rate applicable thereto and the maturity date thereof (i.e., the end of
the Interest Period Applicable thereto) shall be recorded by Administrative
Agent on its records and may be endorsed by Administrative Agent on the schedule
attached hereto and any continuation thereof.

             This Note is the Bid Rate Loan Note referred to in the Revolving
Loan Agreement dated as of ______________, 2001 (as the same may be amended from
time to time, the "Loan Agreement") among Borrower, the Banks named therein and
Administrative Agent, as administrative agent for the Banks.  All of the terms,
conditions and provisions of the Loan Agreement are hereby incorporated by
reference.  All capitalized terms used herein and not defined herein shall have
the meanings given to them in the Loan Agreement.

             The Loan Agreement contains, among other things, provisions for the
prepayment of and acceleration of this Note upon the happening of certain stated
events.

             No recourse shall be had under this Note against the Borrower's
Principals except as and to the extent set forth in Section 11.02 of the Loan
Agreement.              All parties to this Note, whether principal, surety,
guarantor or endorser, hereby waive presentment for payment, demand, protest,
notice of protest and notice of dishonor.

             This Note shall be governed by, and construed and enforced in
accordance with, the Laws of the State of New York, provided that, as to the
maximum lawful rate of interest which may be charged or collected, if the Laws
applicable to a particular Bank permit it to charge or collect a higher rate
than the Laws of the State of New York, then such Law applicable to such Bank
shall apply to such Bank under this Note.

  AVALONBAY COMMUNITIES, INC.       By


--------------------------------------------------------------------------------

[SEAL]       Name:       Title:

Bid
Rate
Loan # Bank Date of
Advance Principal
Amount Interest
Rate Maturity (i.e., Expiration of Interest Period)

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT B-2

SWING LOAN NOTE

New York, New York __________, 200_

             For value received, AvalonBay Communities, Inc., a Maryland
corporation ("Borrower"), hereby promises to pay to the order of ___________ or
its successors or assigns (collectively, the "Bank"), at the principal office of
Fleet National Bank ("Administrative Agent") located at ___________________ for
the account of the Applicable Lending Office of the Bank, the principal sum
equal to the amount loaned by the Bank under its Swing Loan to Borrower pursuant
to the Loan Agreement (as defined below) and actually outstanding, in lawful
money of the United States and in immediately available funds, in accordance
with the terms set forth in the Loan Agreement.  Borrower also promises to pay
interest on the unpaid principal balance hereof, for the period such balance is
outstanding, in like money, at said office for the account of said Applicable
Lending Office, at the time and at a rate per annum as provided in the Loan
Agreement.  Any amount of principal hereof which is not paid when due, whether
at stated maturity, by acceleration, or otherwise, shall bear interest from the
date when due until said principal amount is paid in full, payable on demand, at
the rate set forth in the Loan Agreement.

             The date and amount of each advance of the Swing Loan made by the
Bank to Borrower under the Loan Agreement referred to below, and each payment of
said Swing Loan, shall be recorded by the Bank on its books and, prior to any
transfer of this Note (or, at the discretion of the Bank, at any other time),
may be endorsed by the Bank on the schedule attached hereto and any continuation
thereof.

             This Note is one of the Swing Loan Notes referred to in the
Revolving Loan Agreement dated as of ________ __, 2001 (as the same may be
amended from time to time, the "Loan Agreement") among Borrower, the Banks named
therein (including the Bank) and Administrative Agent, as administrative agent
for the Banks.  All of the terms, conditions and provisions of the Loan
Agreement are hereby incorporated by reference.  All capitalized terms used
herein and not defined herein shall have the meanings given to them in the Loan
Agreement.

             The Loan Agreement contains, among other things, provisions for the
prepayment of and acceleration of this Note upon the happening of certain stated
events.

             No recourse shall be had under this Note against Borrower's
Principals except as and to the extent set forth in Section 11.02 of the Loan
Agreement.

             All parties to this Note, whether principal, surety, guarantor or
endorser, hereby waive presentment for payment, demand, protest, notice of
protest and notice of dishonor.              This Note shall be governed by, and
construed and enforced in accordance with, the Laws of the State of New York,
provided that, as to the maximum lawful rate of interest which may be charged or
collected, if the Laws applicable to the Bank permit it to charge or collect a
higher rate than the Laws of the State of New York, then such Law applicable to
the Bank shall apply to the Bank under this Note.

  AVALONBAY COMMUNITIES, INC.           By


--------------------------------------------------------------------------------

[SEAL]       Name:         Title:  


Date Amount
of Advance Amount
of Payment Balance
Outstanding
Notation By

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

[Other Exhibits Omitted]

TABLE OF CONTENTS

    ARTICLE I DEFINITIONS; ETC.   Section 1.01 Definitions Section 1.02
Accounting Terms Section 1.03 Computation of Time Periods Section 1.04 Rules of
Construction     ARTICLE II THE LOANS   Section 2.01 Ratable Loans; Bid Rate
Loans; Purpose. Section 2.02 Bid Rate Loans. Section 2.03 Advances, Generally
Section 2.04 Procedures for Advances Section 2.05 Interest Periods; Renewals
Section 2.06 Interest Section 2.07 Fees Section 2.08 Notes Section 2.09
Prepayments Section 2.10 Cancellation of Commitments Section 2.11 Method of
Payment Section 2.12 Elections, Conversions or Continuation of Loans Section
2.13 Minimum Amounts Section 2.14 Certain Notices Regarding Elections,
Conversions and Continuations of Loans Section 2.15 Late Payment Premium Section
2.16 Letters of Credit Section 2.17 Swing Loans Section 2.18 Extension Of
Maturity Section 2.19 Additional Loan Commitments.     ARTICLE III YIELD
PROTECTION; ILLEGALITY, ETC.   Section 3.01 Additional Costs Section 3.02
Limitation on Types of Loans Section 3.03 Illegality Section 3.04 Treatment of
Affected Loans Section 3.05 Certain Compensation Section 3.06 Capital Adequacy
Section 3.07 Substitution of Banks Section 3.08 Applicability     ARTICLE IV
CONDITIONS PRECEDENT   Section 4.01 Conditions Precedent to the Initial Advance
Section 4.02 Conditions Precedent to Advances After the Initial Advance Section
4.03 Deemed Representations

 

    ARTICLE V REPRESENTATIONS AND WARRANTIES   Section 5.01 Due Organization
Section 5.02 Power and Authority; No Conflicts; Compliance With Laws Section
5.03 Legally Enforceable Agreements Section 5.04 Litigation Section 5.05 Good
Title to Properties Section 5.06 Taxes Section 5.07 ERISA Section 5.08 No
Default on Outstanding Judgments or Orders Section 5.09 No Defaults on Other
Agreements Section 5.10 Government Regulation Section 5.11 Environmental
Protection Section 5.12 Solvency Section 5.13 Financial Statements Section 5.14
Valid Existence of Affiliates Section 5.15 Insurance Section 5.16 Accuracy of
Information; Full Disclosure     ARTICLE VI AFFIRMATIVE COVENANTS   Section 6.01
Maintenance of Existence Section 6.02 Maintenance of Records Section 6.03
Maintenance of Insurance Section 6.04 Compliance with Laws; Payment of Taxes
Section 6.05 Right of Inspection Section 6.06 Compliance With Environmental Laws
Section 6.07 Maintenance of Properties Section 6.08 Payment of Costs Section
6.09 Reporting and Miscellaneous Document Requirements Section 6.10 Principal
Prepayments as a Result of Reduction in Total Loan Commitment     ARTICLE VII
NEGATIVE COVENANTS   Section 7.01 Mergers Etc Section 7.02 Investments Section
7.03 Sale of Assets Section 7.04 Distributions     ARTICLE VIII FINANCIAL
COVENANTS   Section 8.01 Consolidated Tangible Net Worth Section 8.02
Relationship of Total Outstanding Indebtedness to Capitalization Value Section
8.03 Relationship of Combined EBITDA to Interest Expense Section 8.04
Relationship of Combined EBITDA to Combined Debt Service Section 8.05 Ratio of
Unsecured Indebtedness to Unencumbered Asset Value Section 8.06 Relationship of
Unencumbered Combined EBITDA to Unsecured Interest Expense Section 8.07
Relationship of Dividends to Funds From Operations Section 8.08 Relationship of
Secured Indebtedness to Capitalization Value

 

    ARTICLE IX EVENTS OF DEFAULT   Section 9.01 Events of Default Section 9.02
Remedies     ARTICLE X ADMINISTRATIVE AGENT; RELATIONS AMONG BANKS   Section
10.01 Appointment, Powers and Immunities of Administrative Agent Section 10.02
Reliance by Administrative Agent Section 10.03 Defaults Section 10.04 Rights of
Administrative Agent as a Bank Section 10.05 Indemnification of Administrative
Agent Section 10.06 Non-Reliance on Administrative Agent and Other Banks Section
10.07 Failure of Administrative Agent to Act Section 10.08 Resignation or
Removal of Administrative Agent Section 10.09 Amendments Concerning Agency
Function Section 10.10 Liability of Administrative Agent Section 10.11 Transfer
of Agency Function Section 10.12 Non-Receipt of Funds by Administrative Agent
Section 10.13 Withholding Taxes Section 10.14 Minimum Commitment by Co-Agents
Section 10.15 Pro Rata Treatment Section 10.16 Sharing of Payments Among Banks
Section 10.17 Possession of Documents     ARTICLE XI NATURE OF OBLIGATIONS  
Section 11.01 Absolute and Unconditional Obligations Section 11.02 Non-Recourse
to Borrower's Principals     ARTICLE XII MISCELLANEOUS   Section 12.01 Binding
Effect of Request for Advance Section 12.02 Amendments and Waivers Section 12.03
Usury Section 12.04 Expenses; Indemnification Section 12.05 Assignment;
Participation Section 12.06 Documentation Satisfactory Section 12.07 Notices
Section 12.08 Setoff Section 12.09 Table of Contents; Headings Section 12.10
Severability Section 12.11 Counterparts Section 12.12 Integration Section 12.13
Governing Law Section 12.14 Waivers Section 12.15 Jurisdiction; Immunities
Section 12.16 Designated Lender Section 12.17 No Bankruptcy Proceedings

 

      EXHIBIT A - Authorization Letter       EXHIBIT B - Ratable Loan Note      
EXHIBIT B-1 - Bid Rate Loan Note       EXHIBIT B-2 - Swing Loan Note      
EXHIBIT C - Information Regarding Material Affiliates       EXHIBIT D - Solvency
Certificate       EXHIBIT E - Assignment and Assumption Agreement       EXHIBIT
F - Designation Agreement       EXHIBIT G-1 - Bid Rate Quote Request      
EXHIBIT G-2 - Invitation for Bid Rate Quotes       EXHIBIT G-3 - Bid Rate Quote
      EXHIBIT G-4 - Borrower's Acceptance of Bid Rate Quote       EXHIBIT H  
Acceptance Letter            

 

 